EXHIBIT 10.5

This instrument was prepared by:

Karen Fiorentino, Esq.

The Fiorentino Law Firm, P.C.

118 E. 28th Street, Suite 707

New York, NY 10016

 

After recording return to:

Transamerica Life Insurance Company

c/o AEGON USA Realty Advisors, LLC

6300 C Street SW

Cedar Rapids, Iowa 52499

Attention:  Courtney Houston

 

ATTENTION: COUNTY CLERK—THIS INSTRUMENT COVERS GOODS THAT ARE OR WILL BECOME
FIXTURES ON THE DESCRIBED REAL PROPERTY AND SHOULD BE FILED FOR RECORD IN THE
REAL PROPERTY RECORDS WHERE MORTGAGES ON REAL ESTATE ARE RECORDED. THIS
INSTRUMENT SHOULD ALSO BE INDEXED AS A UNIFORM COMMERCIAL CODE FINANCING
STATEMENT COVERING GOODS THAT ARE OR WILL BECOME FIXTURES ON THE DESCRIBED REAL
PROPERTY. THE MAILING ADDRESSES AND E-MAIL ADDRESSES OF THE SECURED PARTY AND
THE DEBTOR ARE WITHIN. THE COLLATERAL IS WITHIN THE SCOPE OF THE NEW JERSEY
UNIFORM COMMERCIAL CODE, PURSUANT TO SECTION 12A:9-102 AND SECTION 12A:9-109.

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

GWL 20 EAST HALSEY LLC,
a Delaware limited liability company,
as Borrower and Mortgagor,

having an office at
60 Hempstead Avenue, Suite 718
West Hempstead, New York 11552

to

TRANSAMERICA LIFE INSURANCE COMPANY,
an Iowa corporation,
as Lender and Mortgagee,

having an office
c/o AEGON USA Realty Advisors, LLC
6300 C Street SW
Cedar Rapids, Iowa 52499
Attention: Mortgage Loan Department – 3B-CR

 

effective as of the 24th day of March, 2020 (the “Effective Date”)

Loan Amount:   $5,980,000.00
Premises:  20 East Halsey Street, Township of Parsippany Troy Hills, Morris
County, New Jersey




Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.Recitals10

2.Granting Clause11

3.Defined Terms11

4.Title18

5.Representations of the Borrower18

5.1Legal Control18

5.2Formation, Existence, Good Standing18

5.3Qualification to Do Business19

5.4Power and Authority19

5.5Anti-Terrorism Regulations19

5.6Due Authorization19

5.7No Conflict, Default or Violations19

5.8No Further Approvals or Actions Required19

5.9Due Execution and Delivery19

5.10Legal, Valid, Binding and Enforceable19

5.11Accurate Financial Information19

5.12Compliance with Legal Requirements20

5.13Contracts and Franchises20

5.14No Condemnation Proceeding20

5.15No Litigation20

5.16No Casualty20

5.17Independence of the Real Property20

5.18Complete Lots and Tax Parcels20

5.19Tenant Rights to Insurance and Condemnation Proceeds20

5.20Ownership of Fixtures20

5.21Commercial Property20

5.22No Agricultural Uses21

5.23Performance under Development Agreements21

5.24Status of Certain Title Matters21

5.25No Prohibited Transactions21

5.26Background of the Borrower and its Principals21

5.27Solvency21

6.Covenants21

6.1Good Standing21

6.2Qualification to Do Business21

6.3No Default or Violations22

6.4Payment and Performance22

6.5Bankruptcy Remote Entity22

6.6Payment of Impositions23

6.7Legal Control of the Borrower24

6.8Management of the Real Property24

6.9Maintenance of the Real Property24

6.10Use of the Real Property24

6.11Legal Requirements24

6.12Contracts and Franchises25

6.13Covenants Regarding Certain Title Matters25

6.14Independence of the Real Property25

6.15Complete Lots and Tax Parcels25

2

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

6.16Commercial Property25

6.17No Agricultural Uses25

6.18Performance under Development Agreements25

6.19Status of Certain Title Matters25

6.20Restoration upon Casualty or Condemnation26

6.21Performance of Landlord Obligations26

6.22Financial Statements and Property Information26

6.23Estoppel Statements27

6.24Prohibition on Certain Distributions27

6.25Use of Loan Proceeds28

6.26Prohibition on Cutoff Notices28

6.27Prohibited Person Compliance28

6.28Cross Collateralization & Cross Default28

7.Insurance Requirements29

7.1Minimum Required Coverages29

7.2Blanket Coverage31

7.3How the Lender Shall Be Named31

7.4Rating31

7.5Deductible32

7.6Notices, Changes and Renewals32

7.7Unearned Premiums32

7.8Forced Placement of Insurance32

8.Insurance and Condemnation Proceeds33

8.1Provisions of Approved Key Leases to Govern33

8.2Adjustment and Compromise of Claims and Awards33

8.3Direct Payment to the Lender of Proceeds33

8.4Availability to the Borrower of Proceeds33

8.5Lender’s Use of Proceeds34

8.6Conditions to Availability of Proceeds34

8.7Gross Up of Restoration Fund; Permitted Mezzanine Financing34

8.8Draw Requirements34

9.Escrow Fund34

10.Default35

10.1Payment Defaults35

10.2Incurable Non-Monetary Default35

10.3Curable Non-Monetary Default36

10.4Cross Default37

11.Right to Cure37

12.Contest Rights37

13.Due on Transfer or Encumbrance38

14.Due-on-Sale Exceptions38

14.1Permitted Transfer to an Approved Purchaser38

14.2Permitted Transfers of Certain Passive Interests Reaching 20% Threshold39

14.3Permitted Transfers of Certain Passive Interests Below 20% Threshold40

14.4Permitted Transfer of Advisor41

14.5Permitted Pledge of WU Shares41

14.6Transaction Costs41

15.Notice of Assignment of Leases and Rents41

16.Acceleration42

3

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

17.Rights of Entry and to Operate42

17.1Entry on Real Property42

17.2Operation of Real Property42

18.Receivership42

19.Foreclosure43

20.Waivers43

21.Exculpation Clause and Carveout Obligations43

21.1The Carveouts43

21.2Exculpation Void45

22.Security Agreement and Fixture Filing45

22.1Definitions45

22.2Creation of Security Interest46

22.3Filing Authorization46

22.4Additional Searches and Documentation46

22.5Costs46

22.6Representations, Warranties and Covenants of the Borrower46

22.7Fixture Filing47

23.Environmental Matters47

23.1Representations47

23.2Environmental Covenants49

23.3The Lender’s Right to Join in Claims51

23.4Indemnification51

23.5Environmental Audits52

24.Loan Information52

24.1Dissemination of Information52

24.2Cooperation52

24.3Reserves/Escrows53

25.Miscellaneous53

25.1Successors and Assigns53

25.2Survival of Obligations53

25.3Further Assurances53

25.4Right of Inspection53

25.5Expense Indemnification53

25.6General Indemnification54

25.7Recording and Filing54

25.8No Waiver54

25.9Covenants Running with the Land54

25.10Severability54

25.11Usury55

25.12Entire Agreement55

25.13Notices56

25.14Service of Process57

25.15Counterparts57

25.16Choice of Law57

25.17Forum Selection57

25.18Sole Benefit57

25.19Release of Claims57

25.20No Partnership58

25.21Payoff Procedures58

4

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

25.22Future Advances58

25.23Defeasance58

25.24Satisfaction58

25.25Effective Date59

25.26Interpretation59

25.27Indebtedness May Exceed Note’s Face Amount59

25.28Joint and Several Liability59

25.29Time of Essence59

25.30Jury Waiver59

25.31Renewal, Extension, Modification and Waiver60

25.32Cumulative Remedies60

25.33No Obligation to Marshal Assets60

25.34Transfer of Ownership60

25.35Acknowledgment of Receipt60

25.36Adjustment of Obligations60

26.Guarantee61

 




5

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

Mortgage, Security Agreement and Fixture Filing

This Mortgage, Security Agreement and Fixture Filing (this “Mortgage”) is made
and given as of the Effective Date, by GWL 20 EAST HALSEY LLC, as borrower, a
Delaware limited liability company (the “Borrower”), whose address is 60
Hempstead Avenue, Suite 718, West Hempstead, New York 11552, to TRANSAMERICA
LIFE INSURANCE COMPANY, as lender, an Iowa corporation (the “Lender”) whose
mailing address is c/o AEGON USA Realty Advisors, LLC, Mortgage Loan Department
– 3B-CR, 6300 C Street SW, Cedar Rapids, Linn County, Iowa 52499. The
definitions of capitalized terms used in this Mortgage may be found either in
Sections 3 or 22 below, or through the cross-references provided in those
Sections.

1.

Recitals

 

(a)

Under the terms of a commercial Loan Application/Commitment dated February 4,
2020 (the “Commitment”), AEGON USA Realty Advisors, LLC (“Aegon”), as agent for
the Lender, agreed to fund a loan in the principal amount of $5,980,000(the
“Loan”).

 

(b)

The Lender has funded the Loan in the principal amount of $5,980,000 in
accordance with the Commitment, and to evidence the Loan, the Borrower has
executed and delivered to the Lender a certain Secured Promissory Note, of even
date, in the amount of $5,980,000, with a maturity and final payment date of
April 1, 2030 (the “Maturity Date”).

 

(c)

In accordance with the Commitment, the Lender has also funded an additional
commercial mortgage loan to WU/LH 466 Bridgeport L.L.C., a Delaware limited
liability company under common ownership and control with the Borrower (the
“Related Borrower”) in the principal amount of $2,420,000 with a maturity and
final payment date of the Maturity Date (the “Related Loan”), which Related Loan
is evidenced by a secured promissory note dated as of the date hereof from the
Related Borrower and payable to the order of the Lender in the principal amount
of $2,420,000 (the “Related Note”).

 

(d)

As a condition to the making of the Related Loan, the Lender has required the
Borrower to guaranty the full payment and performance of the Related Borrower’s
obligations under the Related Loan pursuant to a certain guaranty of the
Borrower as set forth in Subsection 4.4 of the Loan Agreement (as defined
below), a copy of such Loan Agreement being on file at the office of the Lender
set forth above.

 

(e)

The Borrower’s liability under its guaranty of the Related Loan will not
terminate on any particular date but only pursuant to the Loan Agreement and
such Loan Agreement shall be terminated in accordance with the terms thereof.

 

(f)

The conditions that will cause the Borrower to pay all or part of the Related
Loan or perform the obligations of the Related Borrower or the failure of the
Related Borrower to pay or perform its obligations to the Lender are more
specifically described in the Loan Agreement. There are no conditions which will
relieve the Borrower of liability for repayment of all or any part of the
Related Loan other than the payment by the Related Borrower or the Borrower, as
applicable, of all sums due the Lender under the Related Loan.

 

(g)

The Commitment requires that the Loan and the Related Loan be secured by all of
the Borrower’s existing and after-acquired interest in certain real property and
by certain tangible and intangible personal property.

6

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

2.

Granting Clause

To secure the repayment of the Indebtedness and all Related Indebtedness, any
increases, modifications, renewals or extensions of the Indebtedness and any
Related Indebtedness, as applicable, and any substitutions for the Indebtedness
and any Related Indebtedness, as applicable, as well as the performance of the
Borrower’s and any Related Borrower’s respective other Obligations, and in
consideration of the sum of ten dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower mortgages, grants, bargains, warrants, conveys, alienates, releases,
assigns, sets over and confirms to the Lender, and to the Lender’s successors
and assigns forever, all of the Borrower’s existing and after acquired interests
in the Real Property. This Mortgage is granted WITH POWER OF SALE (to the
fullest extent now or hereafter permitted by applicable law) and with the full
benefit of all rights, powers, privileges and benefits now or hereafter
available in connection with any such power of sale.

3.

Defined Terms

The following defined terms are used in this Mortgage and in other Loan
Documents. For ease of reference, terms relating primarily to the security
agreement are defined in Subsection 22.1.

“Absolute Assignment of Leases and Rents” means the Loan Document bearing this
heading.

“Affiliate” of any Person means any entity controlled by, or under common
control with, that Person.

“Appurtenances” means all rights, estates, titles, interests, privileges,
easements, tenements, hereditaments, titles, royalties, reversions, remainders
and other interests, whether presently held by the Borrower or acquired in the
future, that may be conveyed as interests in the Land under the laws of New
Jersey. Appurtenances include the Easements and the Assigned Rights.

“Assigned Rights” means all of the Borrower’s rights, easements, privileges,
tenements, hereditaments, contracts, claims, licenses or other interests. The
Assigned Rights include all of the Borrower’s rights in and to, whether
presently held by the Borrower or acquired in the future:

 

(a)

any greater estate in the Real Property;

 

(b)

insurance policies required to be carried hereunder, including the right to
negotiate claims and to receive Insurance Proceeds and unearned insurance
premiums (except as expressly provided in Subsection 8.2);

 

(c)

Condemnation Proceeds;

 

(d)

licenses and agreements permitting the use of sources of groundwater or water
utilities, septic leach fields, railroad sidings, sewer lines, and means of
ingress and egress;

 

(e)

drainage over other property;

 

(f)

air space above the Land;

 

(g)

mineral rights;

 

(h)

party walls;

 

(i)

vaults and their usage;

 

(j)

franchises;

 

(k)

commercial tort claims relating to the Property;

 

(l)

construction contracts;

7

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(m)

roof and equipment guarantees and warranties;

 

(n)

building and development licenses and permits;

 

(o)

tax credits, refunds or other governmental entitlements, credits or rights,
whether or not vested;

 

(p)

licenses and applications (whether or not yet approved or issued);

 

(q)

rights under management and service contracts;

 

(r)

leases of Fixtures; and

 

(s)

trade names, trademarks, trade styles, service marks, logos and copyrights, and
agreements with architects, environmental consultants, property tax consultants,
engineers, and any other third-party contractors whose services benefit the Real
Property.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C.
Sections 101 et seq., and the regulations promulgated pursuant to those
statutes.

“Business Day” means any day when state and federal banks are open for business
in New York, New York.

“Carveout Guarantee and Indemnity” means that certain “Carveout Guarantee and
Indemnity Agreement” entered into by the Carveout Obligor on the date of this
Mortgage, together with all substitutions, modifications, and amendments.

“Carveout Obligations” means those obligations described in Section 21.

“Carveout Obligor” means GTJ REIT, Inc., a Maryland corporation. Any other
Person who expressly assumes liability for the Carveout Obligations during the
term of the Loan shall become a “Carveout Obligor” for purposes of this
Mortgage.

“Carveouts” means those matters from which Carveout Obligations may arise, which
are described in Section 21.

“Condemnation Proceeds” means all money or other property that has been, or is
in the future, awarded or agreed to be paid or given in connection with any
taking by eminent domain of all or any part of the Real Property (including a
taking through the vacation of any street dedication or through a change of
grade of such a street), either permanent or temporary, or in connection with
any purchase in lieu of such a taking, or as a part of any related settlement,
except for the right to condemnation proceeds awarded to a tenant in a separate
proceeding in respect of the lost value of the tenant’s leasehold interest,
provided that the award does not reduce, directly or indirectly, the award to
the owner of the Real Property.

“Curable Non-Monetary Default” means any of the acts, omissions, or
circumstances specified in Subsection 10.3 below.

“Default” means any of the acts, omissions, or circumstances specified in
Section 10 below.

“Default Rate” means the rate of interest specified as the “Default Rate” in the
Note.

“Development Agreements” means all development, utility or similar agreements
included in the Permitted Encumbrances.

“Easements” means the Borrower’s existing and future interests in and to the
declarations, easements, covenants, and restrictions appurtenant to the Real
Property.

8

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

“Environmental Indemnity Agreement” means the Loan Document bearing that
heading, together with all substitutions, modifications, and amendments.

“Environmental Laws” means all present and future laws, statutes, ordinances,
rules, regulations, orders, guidelines, rulings, decrees, notices and
determinations of any Governmental Authority to the extent that they pertain to:
(A) the protection of health against environmental hazards; (B) the protection
of the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect on humans, livestock, fish, wildlife, or plant life, or which may disturb
an ecosystem; (C) underground storage tank regulation or removal; (D) wildlife
conservation; (E) protection or regulation of natural resources; (F) the
protection of wetlands; (G) management, regulation and disposal of solid and
hazardous wastes; (H) radioactive materials; (I) biologically hazardous
materials; (J) indoor air quality; or (K) the manufacture, possession, presence,
use, generation, storage, transportation, treatment, release, emission,
discharge, disposal, abatement, cleanup, removal, remediation or handling of any
Hazardous Substances. “Environmental Laws” include the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., the New Jersey Spill Compensation and
Control Act, the New Jersey Industrial Site Recovery Act, the New Jersey Site
Remediation Reform Act, the New Jersey Solid Waste Management Act, the New
Jersey Underground Storage of Hazardous Substances Act, the New Jersey Pollution
Control Act, the New Jersey Clean Air Act, all similar state statutes and local
ordinances, and all regulations promulgated under any of those statutes, and all
administrative and judicial actions respecting such legislation, all as amended
from time to time.

“ESA” means the written environmental site assessment of the Real Property
obtained under the terms of the Commitment.

“Escrow Expenses” means those expenses in respect of real and personal property
taxes and assessments, Insurance Premiums and such other Impositions as the
Lender pays from time to time directly from the Escrow Fund using monies
accumulated through the collection of Monthly Escrow Payments.

“Escrow Fund” means the funds deposited by the Borrower with the Lender pursuant
to Section 9 hereof, as reflected in the accounting entry maintained on the
books of the Lender as funds available for the payment of Escrow Expenses under
the terms of this Mortgage.

“Fixtures” means all materials, supplies, equipment, apparatus and other items
now or hereafter attached to or installed on the Land and Improvements in a
manner that causes them to become fixtures under the laws of New Jersey,
including all built-in or attached furniture or appliances, elevators,
escalators, heating, ventilating and air conditioning system components,
emergency electrical generators and related fuel storage or delivery systems,
septic system components, storm windows, doors, electrical equipment, plumbing,
water conditioning, lighting, cleaning, snow removal, lawn, landscaping,
irrigation, security, incinerating, fire-fighting, sprinkler or other fire
safety equipment, bridge cranes or other installed materials handling equipment,
satellite dishes or other telecommunication equipment, built-in video
conferencing equipment, sound systems or other audiovisual equipment, and cable
television distribution systems. Fixtures do not include trade fixtures, office
furniture and office equipment owned by a tenant who is unrelated to the
Borrower, provided such items may be detached and removed by the tenant without
damage to the Real Property, other than incidental damage that the tenant is
obligated to repair under the terms of its Lease. Fixtures expressly include
HVAC, mechanical, security and similar systems of general utility for the
operation of the Improvements as leasable commercial real property.

9

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

“Governmental Authority” means any political entity with the legal authority to
impose any requirement on the Property, including the governments of the United
States, the State of New Jersey, Morris County, Township of Parsippany Troy
Hills and any other entity with jurisdiction to decide, regulate, or affect the
ownership, construction, use, occupancy, possession, operation, maintenance,
alteration, repair, demolition or reconstruction of any portion or element of
the Real Property.

“Guarantor” means GTJ REIT, Inc., a Maryland corporation.

“Guarantee” means that certain “Guarantee (John Guest Lease)” entered into by
the Guarantor in favor of the Lender upon the occurrence of a Trigger Event
(defined below), together with all substitutions, modifications and amendments.

“Hazardous Substance” means any substance the release of or the exposure to
which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health, including: (A) any “oil,” as defined by the
Federal Water Pollution Control Act and regulations promulgated thereunder
(including crude oil or any fraction of crude oil), (B) any radioactive
substance and (C) Stachybotrys chartarum or other molds. However, the term
“Hazardous Substance” includes neither (1) a substance used in the cleaning and
maintenance of the Real Property, if the quantity, storage and manner of its use
are customary, prudent, and do not violate applicable law, nor (2) automotive
motor oil in immaterial quantities, if leaked from vehicles in the ordinary
course of the operation of the Real Property and cleaned up in accordance with
reasonable property management procedures and in a manner that violates no
applicable law.

“Impositions” means all real and personal property taxes levied against the
Property; general or special assessments; ground rent; and any other charges
that, if unpaid, would either result in a lien against the Real Property or
would result in the termination of any appurtenant license, easement or
agreement material to the value of the Real Property or its operation. In
addition, “Impositions” include all documentary, recordation, stamp, transfer,
or intangible personal property taxes that may become due or be imposed in
connection with the Indebtedness, including Indebtedness in respect of any
future advance made by the Lender to the Borrower, or that are imposed on any of
the Loan Documents.

“Improvements” means, to the extent of the Borrower’s existing and future
interest, all buildings and improvements of any kind erected or placed on the
Land now or in the future, including the Fixtures, together with all appurtenant
rights, privileges, Easements, tenements, hereditaments, titles, reversions,
remainders and other interests.

“Incurable Non-Monetary Default” shall have the meaning stated in Section 10.2.

“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Note, this Mortgage, or any of the other Loan Documents or any other
writing executed by the Borrower relating to the Loan, including scheduled
principal payments, scheduled interest payments, default interest, late charges,
prepayment premiums, accelerated or matured principal balances, advances,
collection costs (including reasonable attorneys’ fees), reasonable attorneys’
fees and costs in enforcing or protecting the Note, this Mortgage, or any of the
other Loan Documents in any probate, bankruptcy or other proceeding,
receivership costs, and all other financial obligations of the Borrower incurred
in connection with the Loan transaction, provided, however, that this Mortgage
shall not secure any Loan Document or any particular Person’s liabilities or
obligations under any Loan Document to the extent that such Loan Document
expressly states that it or such particular Person's liabilities or obligations
are unsecured by this Mortgage. Any right of the Lender to recover its
attorneys’ fees and expenses as part of the Indebtedness pursuant to this
Mortgage, the Note or the other Loan Documents shall not be limited to, or merge
in, and shall survive the award of attorneys’ fees and expenses to the Lender in
any action to foreclose this Mortgage. “Indebtedness” shall also include any
obligations under agreements executed and delivered by Borrower which
specifically provide that such obligations are secured by this Mortgage.

10

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

“Insurance Premiums” means all premiums or other charges required to maintain in
force any and all insurance policies that this Mortgage requires that the
Borrower maintain.

“Insurance Proceeds” means (A) all proceeds of all insurance now or hereafter
carried by or payable to the Borrower with respect to the Real Property,
including with respect to the interruption of rents or income derived from the
Property, all unearned insurance premiums and all related claims or demands, and
(B) all Proceeds (as defined in Subsection 22.1).

“Key Lease” means any Lease that satisfies one or more of the following
conditions:

 

(a)

The Lease is to a tenant who leases or will lease more than 10,000 square feet
of the net leasable area of the Improvements relating to the Real Property or
the Related Parcel, either presently or following the execution of a proposed
Lease.

 

(b)

The Lease is to a tenant whose rental payment(s) under all Leases comprises or
will comprise more than 20% of the gross rental income of the Real Property or
the Related Parcel, either presently or following the execution of a proposed
Lease.

“Key Principal” means GTJ REIT, Inc., a Maryland corporation.

“Land” means that certain tract of land located in Township of Parsippany Troy
Hills, Morris County, New Jersey, which is described on Exhibit A, attached
hereto and made a part hereof, together with the Appurtenances.

“Leases” means all leases, subleases, licenses, concessions, extensions,
renewals and other agreements (whether written or oral, and whether presently
effective or made in the future) through which the Borrower grants any
possessory interest in and to, or any right to occupy or use, all or any part of
the Real Property, and any related guaranties.

“Legal Control” means the power, indefeasible unless for cause, to direct or to
cause the direction of the management and policies of the Borrower and the
Related Borrower through the direct or indirect holding of (a) equity interests
in any Borrower, (b) rights under a voting trust, (c) the position of general or
managing general partner of a partnership, (d) the position of manager or
managing member of a limited liability company, or (e) other contract rights
conferring such power.

“Legal Requirements” means all laws, statutes, rules, regulations, ordinances,
judicial decisions, administrative decisions, building permits, development
permits, certificates of occupancy, or other requirements of any Governmental
Authority.

“Loan Agreement” means the loan agreement of even date herewith executed by the
Borrower, the Related Borrower and Lender in connection with the Loan and the
Related Loan, as the same may be amended or modified.

“Loan Documents” means all documents evidencing the Loan or delivered in
connection with the Loan, whether entered into at the closing of the Loan or in
the future, including the Note, this Mortgage, the Absolute Assignment of Leases
and Rents, the Carveout Guarantee and Indemnity, the Environmental Indemnity
Agreement, the Guarantee (if then in effect) and the Related Loan Documents.

“Maximum Permitted Rate” means the highest rate of interest permitted to be paid
or collected by applicable law with respect to the Loan.

“Memorandum of Loan Agreement” means the Loan Document between the Borrower, the
Related Borrower and the Lender bearing this heading.

“Monthly Escrow Payment” means the sum of the Monthly Imposition Requirement,
the Monthly Insurance Premium Requirement, and the Monthly Reserve Requirement.

11

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

“Monthly Imposition Requirement” means one-twelfth (1/12th) of the annual amount
that the Lender estimates will be required to permit the timely payment by the
Lender of those Impositions that the Lender elects, from time to time, to
include in the calculation of the Monthly Imposition Requirement. Such
Impositions shall include real and personal property taxes and may include, at
the Lender’s sole and absolute discretion, any Impositions that the Borrower has
failed to pay on a timely basis during the term of the Loan. The Lender shall
base its estimate on the most recent information supplied by the Borrower
concerning future Impositions. If the Borrower fails to supply such information
or if it is unavailable at the time of estimation, the Lender shall estimate
future Impositions using historical information and an annual inflation factor
equal to the lesser of five percent (5%) and the maximum inflation factor
permitted by law.

“Monthly Insurance Premium Requirement” means one-twelfth (1/12th) of the annual
amount that the Lender estimates (based on available historical data and using,
if future Insurance Premiums are as yet undeterminable, a five percent (5%)
inflation factor) will be required to permit the timely payment of the Insurance
Premiums by the Lender.

“Monthly Reserve Requirement” means the monthly payment amount which the Lender
estimates will result, over the subsequent twelve (12) months, in the
accumulation of a surplus in the Escrow Fund equal to the sum of the Monthly
Imposition Requirement and the Monthly Insurance Premium Requirement.

“Note” means the secured promissory note dated of even date herewith to evidence
the Indebtedness in the original principal amount of $5,980,000.00, together
with all extensions, renewals and modifications.

“Notice” means a notice given in accordance with the provisions of Subsection
25.13.

“O&M Plans” shall mean any operation and maintenance plan or plans required by
the Lender and accepted by the Lender in writing.

“Obligations” means all of the obligations required to be performed under the
terms and conditions of any of the Loan Documents by any Obligor, except for
obligations that are expressly stated to be unsecured under the terms of another
Loan Document.

“Obligor” means the Borrower, the Carveout Obligor, the Guarantor, or any other
Person that is liable under the Loan Documents for the payment of any portion of
the Indebtedness, or the performance of any other obligation required to be
performed under the terms and conditions of any of the Loan Documents, under any
circumstances.

“Parcel” and “Parcels” shall have the meaning set forth in the Loan Agreement.

“Participations” means participation interests in the Loan Documents granted by
the Lender.

“Permitted Encumbrances” means (A) the lien of taxes and assessments not yet due
and payable and (B) those matters of public record listed as special exceptions
or subordinate matters in the Lender's title insurance policy insuring the
priority of this Mortgage.

“Permitted Transfer” means a transfer specifically described in Section 14 as
permitted.

“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, government, governmental
authority or other entity.

“Property” means the Real Property and the Leases, Rents and Personal Property
(as such latter term is defined in Subsection 22.1 below).

“Qualified Offer” means, with respect to the Real Property and the Related
Parcel, a written offer from the Borrower, the Related Borrower and the
Guarantor to pay the Indebtedness to the extent it exceeds the value of the Real
Property, subject to any cap set forth in the Guarantee and the Related
Guarantee that is in effect at the time the Qualified Offer is accepted by the
Lender, and to do whichever of the following the Lender

12

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

elects: (A) permit an uncontested foreclosure, or (B) deliver a deed in lieu of
foreclosure within sixty (60) days of the Lender’s acceptance of the offer. An
offer is not a Qualified Offer if the offer is conditioned on any payment by the
Lender, on the release of any Obligor from any Obligation or any other
concession.

“Qualified Passive Interest Transfer” shall have the meaning stated in Section
14.

“Qualified Property Manager” means either (A) a financially sound, professional
property management company, experienced in managing properties similar in type
and quality to the Real Property, and which is one of the top three
institutional property management companies in the real estate market where the
Real Property is located, based on the square footage of space under its
management or (B) another property management company approved in writing by the
Lender.

“Real Property” means the Land and the Improvements.

“Related Borrower” means WU/LH 466 Bridgeport L.L.C., a Delaware limited
liability company.

“Related Guarantee” means that certain “Guarantee (Right Choice Fulfillment)”
entered into by the Guarantor in favor of the Lender upon the occurrence of a
Trigger Event (as defined in the Related Guarantee), together with all
substitutions, modifications and amendments.

“Related Indebtedness” means all sums that are owed or become due pursuant to
the terms of the Related Note, the Related Mortgage, or any of the other Related
Loan Documents or any other writing executed by the Related Borrower in
connection with the Related Loan, as described more fully in the Related Loan
Documents.

“Related Loan” shall have the meaning set forth in the Recitals of this
Mortgage.    

“Related Loan Documents” means the Related Note, Related Mortgage, Related
Guarantee and all documents evidencing the Related Loan or delivered in
connection with the Related Loan, whether entered into at the closing or in the
future, as the same may be amended or modified.

“Related Mortgage” means the Open-End Mortgage Deed, Security Agreement and
Fixture Filing dated of even date herewith given by the Related Borrower to the
Lender encumbering the Related Parcel to be recorded with the Office of the
Shelton Town Clerk, Connecticut as the same may be amended or modified.

“Related Note” means, collectively, the Secured Promissory Note dated of even
date herewith made by the Related Borrower to evidence the Related Indebtedness
in the original principal amount of $2,420,000.00, together with all extensions,
renewals, amendments and modifications.

“Related Obligations” means all of the obligations required to be performed
under the terms and conditions of any of the Related Loan Documents by any
Related Obligor, except for obligations that are expressly stated to be
unsecured under the terms of another Related Loan Document.

“Related Obligor” means the Related Borrower, the Carveout Obligor, the
Guarantor or any other Person that is liable under the Related Loan Documents
for the payment of any portion of the Related Indebtedness, or the performance
of any other obligation required to be performed under the terms and conditions
of any of the Related Loan Documents, under any circumstances.

“Related Parcel” means that certain tract of land, improvements and other
property located in City of Shelton, County of Fairfield, Connecticut serving as
collateral for the Related Note for the Related Loan.

“Rents” means all rents, income, receipts, issues and profits and other benefits
paid or payable for using, leasing, licensing, possessing, operating from or in,
residing in, selling, mining, extracting minerals from, or otherwise enjoying
the Real Property, whether presently existing or arising in the future, to which
the Borrower may now or hereafter become entitled or may demand or claim from
the commencement of the Loan term through the time of the satisfaction of all of
the Obligations, including security deposits, amounts

13

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

drawn under letters of credit securing tenant obligations, minimum rents,
additional rents, common area maintenance charges, parking revenues, deficiency
rents, termination payments, space contraction payments, damages following
default under a Lease, premiums payable by tenants upon their exercise of
cancellation privileges, proceeds from lease guarantees, proceeds payable under
any policy of insurance covering loss of rents resulting from untenantability
caused by destruction or damage to the Real Property, all rights and claims of
any kind which the Borrower has or may in the future have against the tenants
under the Leases, lease guarantors, or any subtenants or other occupants of the
Real Property, all proceeds of any sale of the Real Property in violation of the
Loan Documents, any future award granted the Borrower in any court proceeding
involving any such tenant in any bankruptcy, insolvency, or reorganization
proceedings in any state or federal court, and any and all payments made by any
such tenant in lieu of rent.

“Restoration” means (A) in the case of a casualty resulting in damage to or the
destruction of the Improvements, the repair or rebuilding of the Improvements to
their original condition, or (B) in the case of the condemnation of a portion of
the Real Property, the completion of such work as may be necessary in order to
remedy the effects of the condemnation so that the value and income-generating
characteristics of the Real Property are restored.

“Termination Payments” means Rents paid to the Borrower in consideration of the
Borrower’s release of a party from liability for a contractual or other legal
obligation (e.g., lease termination, space contraction, and legal settlement
payments). Termination Payments do not include payments of Rents under $250,000
paid pursuant to termination or space contraction options contained in Leases
approved by the Lender or in Leases deemed approved or not requiring Lender
approval under the Absolute Assignment of Leases and Rents.

“Trigger Event” has the meaning set forth in the Guarantee.

4.

Title

The Borrower represents to and covenants with the Lender and with its successors
and assigns that, at the point in time of the grant of this Mortgage, the
Borrower is well seized of good and indefeasible title to the Real Property, in
fee simple absolute, subject to no lien or encumbrance except the Permitted
Encumbrances. The Borrower warrants this estate and title to the Lender and to
its successors and assigns forever, against all lawful claims and demands of all
Persons. The Borrower shall maintain mortgagee title insurance issued by a
solvent carrier, covering the Real Property in an amount at least equal to the
amount of the Loan’s original principal balance. This Mortgage is and shall
remain a valid and enforceable first mortgage and security title to the Real
Property, and if the validity or enforceability of this first mortgage is
attacked by appropriate proceedings, the Borrower shall diligently and
continuously defend it through appropriate proceedings. Should the Borrower fail
to do so, the Lender may at the Borrower’s expense take all necessary action,
including the engagement and compensation of legal counsel, the prosecution or
defense of litigation, and the compromise or discharge of claims. The Borrower
shall defend, indemnify and hold the Lender harmless in any suit or proceeding
brought to challenge or attack the validity, enforceability or priority of this
Mortgage. If a prior construction, mechanics’ or materialmen’s lien on the Real
Property arises by operation of statute during any construction or repair of the
Improvements, the Borrower shall either cause the lien to be discharged by
paying when due any amounts owed to such persons, or shall comply with Section
12 of this Mortgage.

5.

Representations of the Borrower

The Borrower represents to the Lender as follows:  

 

5.1

Legal Control

The Borrower is under the Legal Control of the Key Principal.

14

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

5.2

Formation, Existence, Good Standing

The Borrower is a limited liability company duly organized, validly existing and
in good standing under the laws of Delaware and has obtained all licenses and
permits and filed all statements of fictitious name and registrations necessary
for the lawful operation of its business in Delaware.

 

5.3

Qualification to Do Business

The Borrower is qualified to do business as a foreign limited liability company
under the laws of New Jersey and has obtained all licenses and permits and filed
all statements of fictitious name and registrations necessary for the lawful
operation of its business in New Jersey.

 

5.4

Power and Authority

The Borrower has full power and authority to carry on its business as presently
conducted, to own the Property, to execute and deliver the Loan Documents, and
to perform its Obligations.

 

5.5

Anti-Terrorism Regulations

No Borrower, Borrower Affiliate, or person owning an interest in the Borrower or
in any Borrower Affiliate, is either a “Specially Designated National” or a
“Blocked Person” as those terms are defined in the Office of Foreign Asset
Control Regulations (31 CFR Section 500 et seq.).

 

5.6

Due Authorization

The Loan transaction and the performance of all of the Borrower’s Obligations
have been duly authorized by all requisite limited liability company action, and
each individual executing any Loan Document on behalf of the Borrower has been
duly authorized to do so.

 

5.7

No Conflict, Default or Violations

The delivery, execution or performance of the Borrower’s Obligations will not
conflict with, result in any breach of, or constitute a default under, any
contract, agreement, document or other instrument to which the Borrower is a
party or by which the Borrower may be bound or affected, and do not and will not
violate or contravene any law, statute, rule, order or regulation of any
Governmental Authority to which the Borrower or the Property are subject; nor do
any such other instruments impose or contemplate any obligations which are or
will be inconsistent with the Loan Documents.

 

5.8

No Further Approvals or Actions Required

No approval by, authorization of, or filing with any Governmental Authority is
necessary in connection with the authorization, execution and delivery of the
Loan Documents by the Borrower.

 

5.9

Due Execution and Delivery

Each of the Loan Documents to which the Borrower is a party has been duly
executed and delivered on behalf of the Borrower.

 

5.10

Legal, Valid, Binding and Enforceable

Each of the Loan Documents to which the Borrower is a party constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.

 

5.11

Accurate Financial Information

All financial information furnished by the Borrower to the Lender in connection
with the application for the Loan is true, correct and complete in all material
respects and does not omit to state any fact or circumstance necessary to make
the statements in them not misleading, and there

15

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

has been no material adverse change in the financial condition of the Borrower
since the date of such financial information.

 

5.12

Compliance with Legal Requirements

All governmental approvals, permits, and licenses required for the conduct of
the Borrower’s business and for the maintenance and operation of the Real
Property in compliance with applicable law are in full force and effect, and the
Real Property is currently being operated in compliance with the Legal
Requirements in all material respects.

 

5.13

Contracts and Franchises

All contracts and franchises necessary for the conduct of the Borrower’s
business and for the operation of the Real Property in accordance with good
commercial practice are in force.

 

5.14

No Condemnation Proceeding

As of the Effective Date of this Mortgage, the Borrower has no knowledge of any
present, pending or threatened condemnation proceeding or award affecting the
Real Property.

 

5.15

No Litigation

As of the Effective Date of this Mortgage, there is no suit or administrative
proceeding pending, or threatened, against or affecting the Borrower or the Real
Property which, if adversely determined, may have a material adverse effect on
the Real Property or on the financial condition or business of the Borrower.

 

5.16

No Casualty

As of the Effective Date of this Mortgage, no damage to the Real Property by any
fire or other casualty has occurred, other than damage that has been completely
repaired in accordance with good commercial practice and in compliance with
applicable law.

 

5.17

Independence of the Real Property

The Real Property may be operated independently from other land and improvements
not included within or located on the Land, and it is not necessary to own or
control any property other than the Real Property in order to meet the
obligations of the landlord under any Lease, or in order to comply with the
Legal Requirements.

 

5.18

Complete Lots and Tax Parcels

The Land is comprised exclusively of tax parcels that are entirely included
within the Land, and, if the Land is subdivided, of subdivision lots that are
entirely included within the Land.

 

5.19

Tenant Rights to Insurance and Condemnation Proceeds

The Leases do not grant to any tenant a right to receive Insurance Proceeds or
Condemnation Proceeds.

 

5.20

Ownership of Fixtures

The Borrower owns the Fixtures free of any encumbrances, including purchase
money security interests, rights of lessors, and rights of sellers under
conditional sales contracts or other financing arrangements.

 

5.21

Commercial Property

The Real Property is commercial rather than residential, and the Loan has not
been made for personal, family or household purposes.

16

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

5.22

No Agricultural Uses

The Real Property is not used principally for agricultural or farming purposes.

 

5.23

Performance under Development Agreements

All of the obligations of the owner of the Real Property due under the
Development Agreements have been fully, timely and completely performed and such
performance has been accepted by the related governmental agency or utility
company, and no Governmental Authority has alleged that any default exists under
any of the Development Agreements.

 

5.24

Status of Certain Title Matters

Each of the Easements included within the Appurtenances (a) is valid and in full
force and effect and may not be amended or terminated, except for cause, without
the consent of the Borrower, (b) has not been amended or supplemented, (c)
requires no approval of the Improvements that has not been obtained, (d) is free
of defaults or alleged defaults, (e) does not provide for any assessment against
the Real Property that has not been paid in full, and (f) has not been violated
by the owner of the Real Property or, to the best of the Borrower’s knowledge,
by any tenant of the Real Property.

 

5.25

No Prohibited Transactions

The Borrower represents to the Lender that either (a) the Borrower is not an
“employee benefit plan” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is subject to Title I of ERISA,
a “plan” within the meaning of Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), or an entity that is deemed to hold “plan assets”
within the meaning of 29 C.F.R. §2510.3-101 of any such employee benefit plan or
(b) the execution of the Loan Documents, the acceptance of the Loan by the
Borrower and the existence of the Loan will not result in a non-exempt
prohibited transaction under §406 of ERISA or Section 4975 of the Code. The
Borrower further warrants and covenants that the foregoing representation will
remain true during the term of the Loan.

 

5.26

Background of the Borrower and its Principals

There is no history of or pending litigation for felonious charges, foreclosure,
or insolvency on the part of the Borrower, any party that has a significant
economic interest in the Borrower, or any party that has Legal Control of the
Borrower.

 

5.27

Solvency

The Borrower is not the subject of any bankruptcy court filing, insolvency
proceeding, receivership, composition or assignment for the benefit of
creditors, and is solvent and has the ability to pay its debts as they become
due.

6.

Covenants

 

6.1

Good Standing

The Borrower shall remain in good standing as a limited liability company under
the laws of Delaware and shall maintain in force all statements of fictitious
name and registrations necessary for the lawful operation of its business in
Delaware during the term of the Loan.

 

6.2

Qualification to Do Business

The Borrower shall remain qualified to do business as a foreign limited
liability company under the laws of New Jersey and shall maintain in force all
licenses and permits, filings and statements of fictitious name and
registrations necessary for the lawful operation of its business in New Jersey.

17

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

6.3

No Default or Violations

The Borrower shall not enter into any contract, agreement, document or other
instrument, if the performance of the Borrower's Obligations would result in any
breach of, or constitute a default under, any such contract, agreement, document
or other instrument, or if the contract, agreement, document or other instrument
would impose or contemplate any obligations the performance of which would
result in a Default under the Loan Documents or would be inconsistent with the
performance of the Borrower's Obligations.

 

6.4

Payment and Performance

The Borrower shall pay the Indebtedness and perform all of its other
Obligations, as and when the Loan Documents require such payment and
performance.

 

6.5

Bankruptcy Remote Entity

The Borrower represents, warrants and covenants that it has not and will not:

 

(a)

engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;

 

(b)

acquire or own any assets other than (A) the Property, and (B) such incidental
Personal Property as may be necessary for the operation of the Property;

 

(c)

merge into or consolidate with any Person, or dissolve, divide, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

 

(d)

fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the Legal Requirements of the jurisdiction of its organization
or formation, or amend, modify, terminate or fail to comply with the provisions
of its organizational documents;

 

(e)

own any subsidiary, or make any investment in, any Person;

 

(f)

commingle its assets with the assets of any other Person other than the Related
Borrower;

 

(g)

incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation other than the Related Indebtedness), other than the
Indebtedness, unsecured trade payables and unsecured equipment leases (both of
which must be incurred in the ordinary course of business relating to the
ownership and operation of the Property) provided the same (x) do not exceed at
any time in the aggregate a maximum amount of three percent (3%) of the
outstanding principal amount of the Note, and (y) are paid within sixty (60)
days after the date incurred;

 

(h)

fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

 

(i)

enter into any contract or agreement with any general partner, member,
shareholder, principal or Affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with unaffiliated third parties;

18

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(j)

maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

 

(k)

other than with respect to the Lender, and except for the Related Loan, assume
or guaranty the debts of any other Person, hold itself out to be responsible for
the debts of any other Person, or otherwise pledge its assets for the benefit of
any other Person or hold out its credit as being available to satisfy the
obligations of any other Person;

 

(l)

make any loans or advances to any Person;

 

(m)

fail to file its own tax returns (unless prohibited by Legal Requirements from
doing so);

 

(n)

fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or fail to correct any known misunderstanding regarding its separate identity;

 

(o)

fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operation;

 

(p)

fail to allocate shared expenses (including shared office space) and to use
separate stationery, invoices and checks;

 

(q)

fail to pay its own liabilities (including salaries of its own employees) from
its own funds; and

 

(r)

acquire obligations or securities of its partners, members, shareholders or
other Affiliates, as applicable.

 

6.6

Payment of Impositions

The Borrower shall pay the Impositions on or before the last day on which they
may be paid without penalty or interest, and shall, within thirty (30) days,
furnish the Lender with a paid receipt or a cancelled check as evidence of
payment. If the Lender does not receive such evidence, the Lender may obtain it
directly. If it does so, the Lender will charge the Borrower an administrative
fee of $250 for securing the evidence of payment. The payment of this fee shall
be a demand obligation of the Borrower. The Borrower may meet the Imposition
payment requirements of this Subsection 6.6 by remitting the Monthly Escrow
Payments when due, by immediately providing Notice to the Lender of any new
Imposition, increased Imposition, or change in the due date or delinquency date
of any Imposition, and by paying to the Lender on demand any amount required to
increase the Escrow Fund to an amount sufficient to permit the Lender to pay all
Impositions from the Escrow Fund on time. If the Borrower fails to provide
Notice to the Lender of any change in the due date or delinquency date of any
Imposition, and as the result of such failure, a taxing authority imposes any
penalty or charge, or any discount is rendered unavailable, the Lender shall
have no liability to the Borrower for any such additional expense. If the
Borrower wishes to contest the validity or amount of an Imposition, it may do so
by complying with Section 12. If any new Legal Requirement (other than a general
tax on income or on interest payments) taxes this Mortgage so that the yield on
the Indebtedness would be reduced, and the Borrower may lawfully pay the tax or
reimburse the Lender for its payment, the Borrower shall do so.

THE BORROWER SHALL NOT BE ENTITLED TO ANY CREDIT BY REASON OF THE PAYMENT OF ANY
TAX ON THE PROPERTY. THIS COVENANT SHALL BE CONSTRUED IN ACCORDANCE WITH
N.J.S.A. 46:9-3 AND THE BORROWER SHALL

19

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

NOT MAKE OR CLAIM THAT IT IS ENTITLED TO ANY CREDIT AGAINST PRINCIPAL OR
INTEREST DUE UNDER THE NOTE BY REASON OF PAYMENT OF ANY MUNICIPAL OR
GOVERNMENTAL TAXES, ASSESSMENTS OR OTHER CHARGES ASSESSED UPON THE
PROPERTY.  FURTHER THE BORROWER SHALL NOT MAKE OR CLAIM THAT IT IS ENTITLED TO
ANY DEDUCTION FROM THE TAXABLE VALUE OF THE PROPERTY BY REASON OF THIS MORTGAGE
UNDER N.J.S.A. 54:4-33.

 

6.7

Legal Control of the Borrower

The Borrower shall remain under the Legal Control of the Key Principal during
the term of the Loan.

 

6.8

Management of the Real Property

The Real Property shall be managed at all times (i) by the Key Principal, (ii)
by a property management company engaged by the Key Principal to manage the Real
Property, or (iii) by a Qualified Property Manager. At all times during the term
of the Loan, the manager of the Real Property shall have entered into the
Lender’s form of Assignment and Subordination of Management Agreement with
respect to any management agreement affecting the Real Property. As of the
Effective Date, GTJ Management, LLC, a New York limited liability company, is a
Qualified Property Manager.

 

6.9

Maintenance of the Real Property

The Borrower shall not commit or permit any waste of the Real Property as a
physical or economic asset, and agrees to maintain in good repair the
Improvements, including structures, roofs, mechanical systems, parking lots or
garages, and other components of the Real Property that are necessary or
desirable for the use of the Real Property, or which the Borrower as landlord
under any Lease is required to maintain for the benefit of any tenant. In its
performance of this Obligation, the Borrower shall promptly and in a good and
workmanlike manner repair or restore, as required under Subsection 6.20, any
elements of the Improvements that are damaged or destroyed. The Borrower shall
also comply with all operation and maintenance plans required by the Lender in
connection with the closing of the Loan and replace roofs, parking lots,
mechanical systems, and other elements of the Improvements requiring periodic
replacement. The Borrower shall carry out such replacements no less frequently
than would a commercially reasonable owner intending to maintain the maximum
income-generating potential of the Real Property over its reasonable economic
life. The Borrower shall not, without the prior written consent of the Lender,
demolish, reconfigure, or materially alter the structural elements of the
Improvements or commence any new construction on the Real Property, unless such
an action is the obligation of the Borrower under a Lease approved by Lender.
The Lender agrees that any request for its consent to such an action shall be
deemed given if the Lender does not respond within fifteen (15) Business Days to
any written request for such a consent, if the request is accompanied by all
materials required to permit the Lender to analyze the proposed action.  

 

6.10

Use of the Real Property

The Borrower agrees that the Real Property may only be used as an industrial
property and for no other purpose.

 

6.11

Legal Requirements

The Borrower shall maintain in full force and effect all governmental approvals
and licenses required for the conduct of the Borrower’s business and for the
maintenance and operation of the

20

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

Real Property in compliance with applicable law, and shall comply with all Legal
Requirements relating to the Real Property at all times.

 

6.12

Contracts and Franchises

The Borrower shall maintain in force all contracts and franchises necessary for
the conduct of the Borrower’s business and for the operation of the Real
Property in accordance with good commercial practice.

 

6.13

Covenants Regarding Certain Title Matters

The Borrower shall promptly pay, perform and observe all of its obligations
under the Easements included within the Appurtenances or under reciprocal
easement agreements, operating agreements, declarations, and restrictive
covenants included in the Permitted Encumbrances, shall not modify or consent to
the termination of any of them without the prior written consent of the Lender,
shall promptly furnish the Lender with copies of all notices of default under
them, and shall cause all covenants and conditions under them and benefiting the
Real Property to be fully performed and observed.

 

6.14

Independence of the Real Property

The Borrower shall maintain the independence of the Real Property from other
land and improvements not included within or located on the Land. In fulfilling
this covenant, the Borrower shall neither take any action which would make it
necessary to own or control any property other than the Real Property in order
to meet the obligations of the landlord under any Lease, or in order to comply
with the Legal Requirements, nor take any action which would cause any land or
improvements other than the Land and the Improvements to rely upon the Land or
the Improvements for those purposes.

 

6.15

Complete Lots and Tax Parcels

The Borrower shall take no action that would result in the inclusion of any
portion of the Land in a tax parcel or subdivision lot that is not entirely
included within the Land.

 

6.16

Commercial Property

The Real Property shall be used for commercial rather than for residential,
personal, family or household purposes.

 

6.17

No Agricultural Uses

The Real Property shall not be used principally for agricultural or farming
purposes.

 

6.18

Performance under Development Agreements

The Borrower shall fully, timely and completely perform all of the obligations
of the owner of the Real Property due under the Development Agreements and shall
cause no default under any of the Development Agreements.

 

6.19

Status of Certain Title Matters

The Borrower shall not take or fail to take any action with respect to the
Easements included within the Appurtenances or the reciprocal easement
agreements, operating agreements, declarations, and restrictive covenants
included in the Permitted Encumbrances if, as the result of such an action or
failure, the subject Easement or other title matter would (a) be rendered
invalid or without force or effect, (b) be amended or supplemented without the
consent of the Lender, (c) be placed in default or alleged default, (d) result
in any lien against the Real Property, or (e) give rise to any assessment
against the Real Property, unless immediately paid in full.

21

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

6.20

Restoration upon Casualty or Condemnation

If a casualty or condemnation occurs, the Borrower shall promptly commence and
diligently complete the Restoration of the Real Property, provided the related
Insurance Proceeds or Condemnation Proceeds held by the Lender are available for
Restoration under the terms of Subsections 8.4 and 8.6.

 

6.21

Performance of Landlord Obligations

The Borrower shall perform its obligations as landlord under the Leases and
shall neither take any action, nor fail to take any action, if the action or
failure would be inconsistent with the commercially reasonable management of the
Real Property for the purpose of enhancing its long-term performance and value.

 

6.22

Financial Statements and Property Information

 

(a)

Maintenance of Books and Records

During the term of the Loan, the Borrower shall maintain complete and accurate
accounting and operational records, including copies of all Leases and other
material written contracts relating to the Real Property, copies of all tax
statements, and evidence to support the payment of all material property-related
expenses.

 

(b)

Annual Delivery of Financial Statements

Within one hundred twenty (120) days after the end of each of its fiscal years,
or, if a Default exists, on demand by the Lender, the Borrower shall deliver to
the Lender copies of the financial statements of the Borrower, including balance
sheets and earnings statements.

 

(c)

Certification of Financial Statements

The annual financial statements required under Paragraph (b) of this Subsection
6.22 need not, as an initial matter, be certified by an independent certified
public accountant as having been prepared in accordance with generally accepted
accounting principles, consistently applied, or, in the case of financial
statements prepared on a cash or income tax basis, or of operating statements,
as not materially misleading based on an audit conducted in accordance with
generally accepted auditing standards. The Borrower shall, however, certify that
such statements are true and correct, and the Lender expressly reserves the
right to require such a certification by an independent certified public
accountant if a Default exists or if the Lender  has reason to believe that any
previously provided financial or operating statement is misleading in any
material respect.

 

(d)

Delivery of Property Information

No later than fifteen (15) days after the end of each calendar quarter, the
Borrower shall deliver to the Lender (A) a complete and accurate operating
statement for the Real Property, (B) a complete rent roll, both in form
satisfactory to the Lender and (C) copies of all new Leases, Lease
modifications, and of any correspondence between the Borrower and a tenant in
which either asserts a material default by the other or threatens or purports to
terminate the Lease, to the extent not previously provided to the Lender. If a
Default exists, the Lender shall have the right to demand, and following such a
demand, the Borrower shall be required to deliver, monthly operating statements
and rent rolls. The operating statement and rent roll must be certified by the
Borrower to be true and correct and the rent roll must include each tenant’s
name, premises, square footage, occupied and

22

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

leased, rent, lease expiration date, renewal options and related rental rates,
delinquencies and vacancies and the existence of any unsatisfied landlord
obligations, e.g., in respect of free rent periods, unfinished tenant
improvements or other leasing costs. For so long as the Lease is in force, the
foregoing requirement may, in respect of the rent roll only, be satisfied by
delivering a letter confirming (A) that the Lease is in force and has not been
modified except in accordance with the Loan Documents, (B) that, to the
knowledge of the Borrower, no tenant default exists, and (C) that no material
landlord default has been asserted in writing.  

 

(e)

Reporting Format

The Borrower shall provide the financial statements and property information
required in this Subsection 6.22 in any format that the Lender may request,
consistently with industry custom and practice, unless the cost of doing so
would be prohibitive. The format of the financial statements and property
information most recently provided to the Lender prior to the Effective Date
shall be an acceptable format during the term of the Loan.

 

(f)

Effect of Failure to Deliver Financial Statements and Property Information

If the Borrower fails to provide the items required under this Subsection 6.22
before the applicable deadline, the Lender will provide a Notice of this failure
and a thirty (30)-day opportunity to provide such items before a Default shall
exist under this Subsection 6.22. All monthly debt service payments under the
Note that become due after this period has elapsed but before the reports are
received by the Lender must be accompanied by a fee of $2,500 (the “Financial
Information Non-Compliance Fee”) until such time as the required reports are
received by the Lender, regardless of whether the Notice has asserted that the
failure constitutes a Default under this Mortgage. This fee is to compensate the
Lender for (A) the increased risk resulting from the Lender’s inability to
monitor and service the Loan using up-to-date information and (B) the reduced
value and liquidity of the Loan as a financial asset. If the Borrower fails to
deliver any of the items required in this Subsection 6.22, the Lender may engage
an accounting firm or other third-party consultant to prepare the required
items. The Borrower shall cooperate fully with any audit required to permit the
accounting firm or consultant to produce such items, and the fees and expenses
incurred in connection with their preparation shall be paid on demand by the
Borrower.

 

(g)

Financial Information from other Borrower Parties

If a “Default” exists under the Carveout Guarantee and Indemnity or, if then in
effect, the Guarantee in respect of the failure of any obligor under such an
agreement to provide periodic financial statements, then the Borrower shall be
required to pay the Financial Information Non-Compliance Fee with each monthly
debt service payment under the Note that become due, until the related “Default”
has been cured.

 

6.23

Estoppel Statements

Upon request by the Lender, the Borrower shall, within ten (10) Business Days of
Notice of the request, furnish to the Lender or to whom it may direct, a written
statement acknowledging the amount of the Indebtedness and disclosing  all
offsets or defenses existing against the Indebtedness. Thereafter, the Borrower
shall be estopped from asserting any other offsets or defenses alleged to have
arisen as of the date of the statement.

23

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

6.24

Prohibition on Certain Distributions

If a Default exists under any of Subsections 10.1, 10.2(b), 10.2(c), 10.2(d),
10.2(e) or 10.2(f), the Borrower shall not pay any dividend or make any
partnership, trust or other distribution, and shall not make any payment or
transfer any property in order to purchase, redeem or retire any interest in its
beneficial interests or ownership.

 

6.25

Use of Loan Proceeds

The Loan proceeds shall be used solely for commercial purposes.

 

6.26

Prohibition on Cutoff Notices

The Borrower shall not issue any Notice to the Lender to the effect that liens
on the Real Property after the date of the Notice will enjoy priority over the
lien of this Mortgage.

 

6.27

Prohibited Person Compliance

The Borrower warrants, represents and covenants that neither the Borrower nor
any Obligor nor any of their respective affiliated entities is or will be a
Person (i) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”),
(ii) whose name appears on the United States Treasury Department's Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
Nationals and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http://www.treasury.gov/ofac/downloads/sdnlist.pdf), (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224,
or (iv) who is otherwise affiliated with any Person listed above (any and all
parties or Persons described in subparts (i) – (iv) above are herein referred to
as a “Prohibited Person”). The Borrower covenants and agrees that neither the
Borrower, nor any Obligor nor any of their respective affiliated entities will
(i) conduct any business, nor engage in any transaction or dealing, with any
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services to or for the benefit of a Prohibited
Person, or (ii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in EO13224. The Borrower further covenants and
agrees to deliver (from time to time) to the Lender any such certification or
other evidence as may be requested by the Lender in its sole and absolute
discretion, confirming that (i) neither the Borrower nor any Obligor is a
Prohibited Person and (ii) neither the Borrower nor any Obligor has engaged in
any business, transaction or dealings with a Prohibited Person, including, but
not limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.

 

6.28

Cross Collateralization & Cross Default

 

(a)

Cross Collateralization

Subject to the exculpation clause contained in the Note, the Borrower agrees
that this Mortgage secures not only the Indebtedness, but also the Related
Indebtedness.  The Borrower shall pay not only the Indebtedness, but also the
Related Indebtedness in accordance with this Mortgage, the Related Mortgage, the
Loan Documents and the Related Loan Documents.  The Borrower and the Related
Borrower shall be jointly and severally liable for the payment of the
Indebtedness and the Related Indebtedness.  The Lender, at its option, may treat
the Note and the Related Note as separate and independent obligations of the
Borrower and the Related Borrower, respectively, or may treat some or all of the
Note and the Related Note, and all or any part of the Indebtedness and the
Related

24

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

Indebtedness as a single, integrated indebtedness of the Borrower and the
Related Borrower.  It is the intention of the Lender and the Borrower that each
of the Borrower’s obligations to pay the Indebtedness and the Related
Indebtedness shall be independent, primary, and absolute, and shall be performed
without demand by the Lender and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Note, the
Related Note, the Loan Documents or the Related Loan Documents, and without
regard to any circumstance, other than payment in full of the Indebtedness and
the Related Indebtedness, which might otherwise constitute a legal or equitable
discharge of a borrower, a mortgagor, a surety, or a guarantor.  The Borrower
waives, to the fullest extent permitted by law, all rights to require the Lender
to proceed against the Borrower or the Related Borrower or against any Obligor
of any of the Indebtedness or the Related Indebtedness, or to pursue any other
right or remedy the Lender may now or hereafter have against the Borrower, the
Related Borrower or against any Obligor or any collateral for any of the
Indebtedness or the Related Indebtedness.

 

(b)

Cross-Default

The Borrower acknowledges and agrees that any “Default” under the Note or the
Related Note will constitute a “Default” under this Mortgage and the Loan
Documents.

 

(c)

Loan Agreement

The Borrower acknowledges and agrees that the Loan Agreement is a Loan Document
and, further, that a Memorandum of Loan Agreement will be recorded in connection
with the Loan and the Related Loan with the official recording office of the
county or town, as applicable, in the state where the Real Property and the
Related Parcel is located.

7.

Insurance Requirements

At all times until the Indebtedness is paid in full, the Borrower shall maintain
insurance coverage and administer insurance claims in compliance with this
Section.

 

7.1

Minimum Required Coverages

 

(a)

“All Risk” Property Insurance Coverage

The Borrower shall maintain property insurance coverage at least equivalent or
superior to the Insurance Services Offices (ISO) “Cause of Loss – Special Form”
coverage in an amount not less than one hundred percent (100%) of the
replacement cost of all insurable elements of the Real Property and of all
tangible Personal Property, with coinsurance waived, or if a coinsurance clause
is in effect, with an Agreed Amount endorsement acceptable to the Lender.
Coverage shall extend to the Real Property and to all tangible Personal
Property.

 

(b)

Broad Form Boiler and Machinery/HVAC/Equipment Breakdown

The Borrower shall maintain broad form boiler and machinery coverage, including
coverage for resulting loss of income/loss of rents/extra expense if any of the
following is located on the Real Property: any boiler or other fired-pressure
vessel; any machinery containing pressure; or any machinery generating or
transmitting power, including without limitation, centralized HVAC equipment,
community water heaters, refrigeration or air conditioning vessels, or pumps.

25

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(c)

Flood

The Borrower shall maintain flood insurance coverage on any insurable elements
of the Real Property that are located in a special flood hazard area (whether
because of location in the Category A 100-year flood zone or because of location
in the Category V high-velocity flood zone) according to the most current flood
insurance rate map (FIRM) issued by the Federal Emergency Management Agency. The
Borrower shall also maintain coverage on all tangible Personal Property located
on the flood plain from time to time. The coverage shall be for one hundred
percent (100%) of the replacement cost, and the related loss of business
income/loss of rents/extra expense.

 

(d)

Windstorm/Hurricane

The Borrower shall maintain windstorm/hurricane coverage that includes all named
windstorms and hurricanes. Windstorm/hurricane coverage may be provided by a
policy separate from the other insurance coverage required in this Section.

 

(e)

Business Interruption/Time Element Coverage

The Borrower shall maintain a form of business interruption coverage or loss of
rents/extra expense coverage for resulting loss of income by a covered peril in
the amount of one year’s gross business income from the Property or loss of
rents/extra expense.

 

(f)

Construction-Related Coverage

While construction of any Improvements is in progress, the Borrower shall
maintain Builder’s Risk coverage written on an all risk basis, completed value
form, with limits reflecting the total completed value of the structure.
Coverage shall extend to all property of the Borrower that is to be used during
the excavation and preparation of the site or the construction of the
Improvements, whether located on the Real Property, stored off site or in
transit. The Borrower and the general contractor (if it is an entity other than
the Borrower) shall be named as insured under liability coverage.

 

(g)

Comprehensive/General Liability (CGL)

The Borrower shall maintain commercial general liability coverage for not less
than $1,000,000 combined single limit per occurrence and general aggregate limit
of $2,000,000.

 

(h)

Umbrella/Excess Liability

The Borrower shall maintain umbrella or excess liability coverage in an amount
reasonably determined by the Lender, but in no event less than $1,000,000 per
occurrence and in the aggregate. Umbrella or excess coverage should follow form
to the underlying coverage.

 

(i)

Earthquake Insurance

The Lender may require earthquake insurance (either at the time of the
origination of the Loan or thereafter), but only if the Lender reasonably
determines that a material risk exists that a significant earthquake may occur
and may materially damage the Real Property. Any such determination shall be
conclusively presumed to be reasonable if (A) the Real Property is located in
Seismic Zone IV or its equivalent, (B) the Real Property is located in Seismic
Zone III or its equivalent, the Improvements were not constructed in accordance
with substantially modern standards for minimizing the effect of earthquake, and
the peak ground acceleration exceeds 0.25g. If such a requirement is imposed,
the Borrower may request that the Lender select and engage a consultant to
prepare a study (a “PML Study”)

26

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

of the possible effect of an earthquake on the Improvements. Any PML Study shall
meet the Lender’s standard requirements. If the PML Study determines that, in
the event of a 475-year design earthquake ground shaking, the “Scenario Upper
Loss” (as defined in the then-current ASTM Standard) would be less than 25% of
both (A) the market value of the Real Property, as determined by the Lender
based on the most recent available appraisal and reasonable adjustments based on
the Real Property’s performance, condition, and market conditions and (B) the
cost of reconstruction of the Improvements, as reasonably estimated by the
Lender, then the Lender will waive its requirement. If the Borrower disagrees
with the Lender’s determination of market value, the Borrower may request that
the Lender obtain a new appraisal of the Real Property. The Lender shall select
the appraiser and shall have the right to review the draft appraisal for
analytical errors prior to its finalization. The appraiser’s final determination
of market value shall be conclusive. The fee of the appraiser (if engaged) and
the cost of any PML Study shall be borne by the Borrower.

 

(j)

Other Elective or Additional Coverages

The Lender may require additional insurance coverages or endorsements
appropriate to the property type and site location. Additional coverages may
include mine subsidence, sinkhole, personal property, supplemental liability,
ordinance or law coverage and coverages of other property-specific risks.

 

7.2

Blanket Coverage

The Borrower may satisfy the requirements of this Section through a blanket
insurance policy if the Lender determines, in the exercise of its sole and
absolute discretion, that the amount of coverage is sufficient in light of the
other risks and properties insured. For purposes of such a determination, the
Borrower shall supply, at a minimum, a schedule of values showing (A) all
properties covered by the policy that are located in a High Risk Area (as
defined below) and (B) their locations by zip code. A “High Risk Area” is any
Windstorm Tier 1 county, as determined by the Lender based on available
insurance industry information, any area in Earthquake Zones III or IV, or any
area in Flood Zone A or V, or, if any such designations change because of
changes in regulatory nomenclature, any area that is most closely analogous to
those designated areas, as reasonably determined by the Lender. The statement of
values may omit, if the Borrower prefers, the names of such properties and their
addresses. If the policy includes an aggregate limit for flood, named
windstorm/hurricane, or other special peril, the Borrower shall disclose, within
five (5) business days of the filing, any material claim that would reduce the
coverage amount in respect of such a special peril to less than 125% of the full
replacement cost of all insurable elements of the Real Property. If such a claim
is filed, the Borrower may be required to obtain supplemental coverage for full
replacement cost, even if the policy period has not expired, unless, in respect
of named windstorm/hurricane coverage, such supplemental coverage is
unavailable.  

 

7.3

How the Lender Shall Be Named

On all property insurance policies and coverages required under this Section
(including Builder’s Risk and coverage against loss of business income, also
known as business income/loss of rents/extra expense), the Lender must be named
as “mortgagee” under a standard mortgagee clause and as a “loss payee” under a
loss payee endorsement or a Lenders Loss Payable endorsement. On the Commercial
General Liability and Umbrella/Excess Liability policies, the Lender must be
named as an “additional insured.” The Lender shall be referred to verbatim as
follows: “Transamerica Life Insurance Company and its successors, assigns, and
affiliates; as their interest

27

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

may appear; c/o AEGON USA Realty Advisors, LLC, Mortgage Loan Department –
3B-CR, 6300 C Street SW, Cedar Rapids, Iowa  52499.”

 

7.4

Rating

Each insurance carrier providing insurance required under this Section must
have, independently of its parent’s or any reinsurer’s rating, a Best’s Rating
of A-, and a Financial Size Rating of IX or better, as reported in the most
current issue of Best’s Insurance Guide, or as reported by Best on its internet
web site. This requirement is subject to an exception. If property coverage is
provided under a layered policy, and if primary coverage (that is, coverage of
the first loss) of at least 75% of replacement cost is provided by a carrier or
carriers meeting the foregoing rating requirements, then one or more insurers of
the remaining amount, each providing no more than 5% of the coverage, may have a
Financial Size Rating that is up to two levels lower than the foregoing required
Financial Size Rating.

 

7.5

Deductible

The maximum deductible on each required coverage or policy is $100,000.

 

7.6

Notices, Changes and Renewals

All policies must require the insurance carrier to give the Lender a minimum of
ten (10) days’ notice in the event of cancellation or termination for nonpayment
of premium and a minimum of thirty (30) days’ notice of cancellation or
nonrenewal, or as required under state law. The Borrower shall also provide
written notice to the Lender of any material modification of any policy that may
reduce the coverage available with respect to the Property. Prior to each policy
renewal, the Borrower shall report to the Lender all sublimits, margin clauses
and other conditions and endorsements that reduce the coverages required in this
Section and changes to deductibles for sub-limited coverages, self-insured
retentions, fronting arrangements, or other endorsements or conditions that
require the Borrower to retain additional risk. The Borrower shall report to the
Lender within five (5) Business Days of learning of any such matter, any fact
known to the Borrower that may adversely affect the appropriateness or
enforceability of any insurance contract, including, without limitation, changes
in the ownership or occupancy of the Real Property, any new material hazard to
the Real Property that may not be covered under the policies in force, and any
loss or damage that may give rise to any claim. Upon renewal of any policy
required under this Section, the Borrower shall provide a certificate of
insurance in the form of an Acord 28 (real property) or Acord 25 (liability)
certificate showing the renewal of the policy. Thereafter, the Borrower shall
supply a copy of the policy as soon as it becomes available. Through naming the
Lender or by signed endorsement, each policy shall confer on the Lender the
rights and privileges of mortgagee and loss payee (with respect to business
interruption coverage), or additional insured, as the case may be. If the policy
is a blanket policy and covers locations other than the Real Property, the
Borrower may redact it to remove information regarding other locations and any
other information that is unnecessary for the analysis of the adequacy of
coverage of the Property, such as property names and addresses, provided the
policy includes total limits per location and zip codes of all covered
properties that are located in High Risk Areas. All policies must (i) name the
Borrower as a named insured or as an additional named insured, and (ii) include
the complete and accurate property address.

 

7.7

Unearned Premiums

If this Mortgage is foreclosed, the Lender may at its discretion cancel any of
the insurance policies required under this Section and apply any unearned
premiums to the Indebtedness.

28

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

7.8

Forced Placement of Insurance

If the Borrower fails to comply with the requirements of this Section, the
Lender may, at its discretion, procure any required insurance. Any premiums paid
for such insurance, or the allocable portion of any premium paid by the Lender
under a blanket policy for such insurance, shall be a demand obligation under
this Mortgage, and any unearned premiums under such insurance shall comprise
Insurance Proceeds and therefore a portion of the Property.

8.

Insurance and Condemnation Proceeds

 

8.1

Provisions of Approved Key Leases to Govern

The Lender agrees to permit the use of Insurance Proceeds and Condemnation
Proceeds by the Borrower to meet its obligations as landlord under a Key Lease
approved by the Lender at the time of the origination of the Loan or during the
Loan term to effect the Restoration of the premises, provided (a) no Default
exists, (b) the Lender may hold the Insurance Proceeds or Condemnation Proceeds
and condition their disbursement as described in Subsections 8.6 and 8.8, and
(c) the tenant under the related Key Lease confirms to the Lender in writing
that it is committed to pay full Rent following the completion of the
Restoration. The remaining provisions of this Section shall apply to the extent
that they are consistent with the terms of the approved Key Lease.

 

8.2

Adjustment and Compromise of Claims and Awards

The Borrower may settle any insurance claim or condemnation proceeding if the
effect of the casualty or the condemnation may be remedied for $150,000 or less.
If a greater sum is required, the Borrower may not settle any such claim or
proceeding without the advance written consent of the Lender. If a Default
exists, the Borrower may not settle any insurance claim or condemnation
proceeding without the advance written consent of the Lender.

 

8.3

Direct Payment to the Lender of Proceeds

If the Insurance Proceeds received in connection with a casualty or the
Condemnation Proceeds received in respect of a condemnation exceed $150,000, or
if there is a Default, then such proceeds shall be paid directly to the Lender.
The Lender shall have the right to endorse instruments which evidence proceeds
that it is entitled to receive directly.

 

8.4

Availability to the Borrower of Proceeds

Insurance Proceeds and Condemnation Proceeds shall be paid to the Lender for use
in accordance with Subsection 8.5, unless the amount received is less than
$500,000, in which case the Borrower shall have the right to use the Insurance
Proceeds and Condemnation Proceeds to carry out the Restoration of the Real
Property, subject to the conditions set forth in Subsections 8.6, 8.7, and 8.8.

If the amount received in respect of a casualty or condemnation equals or
exceeds $500,000, and if the Loan-to-Value ratio of the Property on completion
will be sixty percent (60%) or less, as determined by the Lender in its
discretion based on its estimate of the market value of the Real Property, the
Lender shall receive such Insurance Proceeds or Condemnation Proceeds directly
and hold them in a fund for Restoration subject to the conditions set forth in
Subsections 8.6, 8.7, and 8.8 of this Section. If the Lender’s estimate of the
market value of the Real Property implies a Loan-to-Value ratio of over 60%, and
the Borrower disagrees with the Lender’s estimate, the Borrower may require that
the Lender engage an independent appraiser (the “Fee Appraiser”) to prepare and
submit to the Lender a full narrative appraisal report estimating the market
value of the Real Property. The Fee Appraiser shall be certified in New Jersey
and shall be a member of a national appraisal organization that has adopted the
Uniform Standards of Professional Appraisal Practice (USPAP) established by the
Appraisal Standards Board of the Appraisal Foundation. The Fee

29

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

Appraiser will be required to use assumptions and limiting conditions
established by the Lender prior to the funding of the Loan and to prepare the
appraisal in conformity with the Lender’s Appraisal Guidelines. For purposes of
this Section, the independent appraiser’s value conclusion shall be binding on
both the Lender and the Borrower. The Borrower shall have the right to make a
prepayment of the Loan, without premium, sufficient to achieve this
Loan-to-Value ratio. The independent fee appraisal shall be at the Borrower’s
expense, and the Borrower shall pay to the Lender an administrative fee of
$2,500 in connection with its review. The Lender may require that the Borrower
deposit $10,000 with the Lender as security for these expenses or may pay the
Fee Appraiser’s and administrative fees from the proceeds at its sole
discretion.

 

8.5

Lender’s Use of Proceeds

Unless the Borrower has the right to use the Insurance Proceeds or the
Condemnation Proceeds under the foregoing paragraphs, the Lender may, in its
sole and absolute discretion, either apply them to the Loan balance or disburse
them for the purposes of repair and reconstruction, or to remedy the effects of
the condemnation. No prepayment premium will be charged on Insurance Proceeds or
Condemnation Proceeds applied to reduce the principal balance of the Loan.

 

8.6

Conditions to Availability of Proceeds

The Lender shall have no obligation to release Insurance Proceeds or
Condemnation Proceeds to the Borrower, and may, following receipt of such
amounts, continue to hold them as additional security for the Loan, if (a) a
Default exists, (b) the Lender has delivered to the Borrower Notice of any act,
omission or circumstance that will, if uncured, become a Default, and the
required cure has not been effected, (c) a Default under Subsection 10.1 has
occurred during the preceding twelve months, or (d) if the Insurance Proceeds or
Condemnation Proceeds received by the Lender and any other funds deposited by
the Borrower with the Lender are insufficient, as determined by the Lender in
its discretion, to complete the Restoration. If a Default exists, the Lender may
at its sole and absolute discretion apply such Insurance Proceeds and
Condemnation Proceeds to the full or partial cure of the Default.

 

8.7

Gross Up of Restoration Fund; Permitted Mezzanine Financing

If the Lender determines that the Insurance Proceeds or Condemnation Proceeds
received in respect of a casualty or a condemnation, as the case may be, would
be insufficient to permit the Borrower to effect the Restoration, then the
Borrower shall deposit in the Restoration fund such additional funds as the
Lender determines are necessary to effect the Restoration. The Lender agrees to
permit the Borrower to secure mezzanine financing in order to meet its
obligation under this Subsection. The mezzanine loan may be secured by a pledge
of interests in the Borrower, subject to an inter-creditor agreement on market
terms for securitized loans.

 

8.8

Draw Requirements

The Borrower’s right to receive Insurance Proceeds and Condemnation Proceeds
held by the Lender under this Section shall be conditioned on the Lender’s
approval of plans and specifications for the Restoration. Each draw, except the
last, shall be in the minimum amount of $50,000. Draw requests shall be
accompanied by customary evidence of construction completion, and by
endorsements to the Lender’s mortgagee title insurance coverage insuring the
absence of construction, mechanics’ or materialmen’s liens. Draws based on
partial completion of the Restoration shall be subject to a ten percent (10%)
holdback. All transactional expenses shall be paid by the Borrower.

30

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

9.

Escrow Fund

The Borrower shall pay the Monthly Escrow Payment on the first (1st) day of
every month, commencing with the month in which the first regular monthly debt
service payment is due under the terms of the Note. The Borrower shall cause all
required deposits into the Escrow Fund to be made using the Automated Clearing
House (ACH) system. The Lender shall hold Monthly Escrow Payments in a
non-interest-bearing fund from which the Lender will pay on a timely basis those
Escrow Expenses that the Lender has anticipated will become payable on a regular
basis during the Loan’s term, and on which the Lender has based its
determination of the Monthly Imposition Requirement, the Monthly Insurance
Premium Requirement and the Monthly Reserve Requirement. The Escrow Fund will be
maintained as an accounting entry in the Lender’s general account, where it may
be commingled with the Lender’s other funds. The Lender may reanalyze the
projected Escrow Expenses from time to time and shall advise the Borrower in
writing of any change in the amount of the Monthly Escrow Payment at least ten
(10) Business Days in advance of the Borrower’s account being debited for any
amounts that vary from the previously approved monthly escrow payment amounts.
Upon the foreclosure of this Mortgage, the delivery of a deed in lieu of
foreclosure, or the payoff of the Loan, the Lender shall apply amounts in the
Escrow Fund, net of accrued Escrow Expenses, to the Indebtedness. The Lender
shall remit any amounts in excess of the Indebtedness to the Borrower.

10.

Default

A “Default” under this Mortgage or the other Loan Documents exists only after
the Borrower has received any required Notice and any applicable cure period has
expired without cure as set forth in this Mortgage or the other Loan Documents.

 

10.1

Payment Defaults

A “Default” shall exist without Notice upon the occurrence of any of the
following events:

 

(a)

Scheduled Payments

The Borrower’s failure to pay, or to cause to be paid, (i) any regular monthly
debt service payment under the Note, together with any required Monthly Escrow
Payment, on or before the tenth (10th) day of the month in which it is due or
(ii) any other scheduled payment under the Note, this Mortgage or any other Loan
Document.

 

(b)

Payment at Maturity

The Borrower’s failure to pay, or to cause to be paid, the Indebtedness when the
Loan matures by acceleration under Section 16, because of a transfer or
encumbrance under Section 13, or by lapse of time.

 

(c)

Demand Obligations

The Borrower’s failure to pay, or to cause to be paid, within five (5) Business
Days of the Lender’s demand, any other amount required under the Note, this
Mortgage or any of the other Loan Documents.

 

10.2

Incurable Non-Monetary Default

A Default shall exist upon any of the following (each of which is an “Incurable
Non-Monetary Default”):

31

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(a)

Material Untruth or Misrepresentation

The Lender’s discovery that any representation made by the Borrower in any Loan
Document was materially untrue or misleading when made, if the misrepresentation
either was intentional or is not capable of being cured as described in
Subsection 10.3(a) below.

 

(b)

Due on Sale or Encumbrance

The occurrence of any sale, conveyance, transfer or vesting that would result in
the Loan becoming immediately due and payable at the Lender’s option under
Section 13.

 

(c)

Voluntary Bankruptcy Filing

The filing by the Borrower or the Guarantor of a petition in bankruptcy or for
relief from creditors under any present or future law that affords general
protection from creditors.

 

(d)

Insolvency

The failure of the Borrower generally to pay its debts as they become due, its
admission in writing to an inability so to pay its debts, the making by the
Borrower of a general assignment for the benefit of creditors, or a judicial
determination that the Borrower is insolvent.

 

(e)

Receivership

The appointment of a receiver or trustee to take possession of any of the assets
of the Borrower.

 

(f)

Levy or Attachment

The taking or seizure of any material portion of the Property under levy of
execution or attachment.

 

(g)

Lien

The filing against the Real Property of any lien or claim of lien for the
performance of work or the supply of materials, or the filing of any federal,
state or local tax lien against the Borrower, or against the Real Property,
unless the Borrower promptly complies with Section 12 of this Mortgage.

 

(h)

Defaults under other Loan Documents

The existence of any default under any other Loan Document, provided any
required Notice of such default has been given and any applicable cure period
has expired.

 

(i)

Dissolution or Liquidation

The Borrower shall initiate or suffer the commencement of a proceeding for its
dissolution or liquidation, and such proceeding shall not be dismissed within
thirty (30) days, or the Borrower shall cease to exist as a legal entity (unless
resulting in a Permitted Transfer).

 

(j)

Failure to Deliver Guarantee

The Guarantor fails to provide the Lender, within five (5) Business Days of a
Trigger Event, an executed version of the Guarantee.

 

10.3

Curable Non-Monetary Default

A Default shall exist, following the cure periods specified below, under the
following circumstances:

32

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(a)

Unintentional Misrepresentations that are Capable of Being Cured

With Notice, if the Lender discovers that the Borrower has unintentionally made
any material misrepresentation that is capable of being cured, unless the
Borrower promptly commences and diligently and continuously pursues a cure of
the misrepresentation approved by the Lender, and completes the cure within
thirty (30) days of said notice. Any such cure shall place the Lender in the
risk position that would have existed had the false representation been true
when made.

 

(b)

Involuntary Bankruptcy or Similar Filing

The Borrower or the Guarantor becomes the subject of any petition or action
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief, or that may result in a composition of its debts,
provide for the marshaling of the Borrower’s or the Guarantor’s assets for the
satisfaction of its debts, or result in the judicially ordered sale of the
Borrower’s or the Guarantor’s assets for the purpose of satisfying its
obligations to creditors, unless a motion for the dismissal of the petition or
other action is filed within fifteen (15) days and results in its dismissal
within ninety (90) days of the filing of the petition or other action.

 

(c)

Entry of a Material Judgment

Any judgment is entered against the Borrower or any other Obligor, and the
judgment may materially and adversely affect the value, use or operation of the
Real Property, unless the judgment is satisfied or appealed within ten (10)
Business Days. If the judgment is appealed, the Borrower shall comply with the
provisions of Section 12 of this Mortgage as though the judgment lien were a
lien described in that Section.

 

(d)

Other Defaults

The Borrower fails to observe any promise or covenant made in this Mortgage,
unless the failure results in a Default described elsewhere in this Section 10,
provided the Lender delivers written Notice to the Borrower of the existence of
such an act, omission or circumstance, and that such an act, omission or
circumstance shall constitute a Default under the Loan Documents unless the
Borrower promptly initiates an effort to cure the potential Default, pursues the
cure diligently and continuously, and succeeds in effecting the cure within one
hundred twenty (120) days of its receipt of Notice. The Lender shall afford the
Borrower an additional period of one hundred twenty (120) days in cases where
construction or repair is needed to cure the potential Default, and the cure
cannot be completed within the first one hundred twenty (120) day cure period.
During the cure period, the Borrower has the obligation to provide on demand
satisfactory documentation of its effort to cure, and, upon completion, evidence
that the cure has been achieved. All notice and cure periods provided in this
Mortgage shall run concurrently with any notice or cure periods provided by law
and in any of the other Loan Documents.

 

10.4

Cross Default

Any Default under this Mortgage or any of the other Loan Documents shall
constitute a “Default” under the Related Mortgage and the Related Loan
Documents, including the Loan Agreement.

33

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

11.

Right to Cure

The Lender shall have the right to cure any Default. The expenses of doing so
shall be part of the Indebtedness, and the Borrower shall pay them to the Lender
on demand.

12.

Contest Rights

The Borrower may secure the right to contest Impositions and construction,
mechanics’ or materialmen’s liens, through appropriate proceedings conducted in
good faith, by either (A) depositing with the Lender an amount equal to one
hundred fifteen percent (115%) of the amount of the Imposition or the lien, or
(B) obtaining and maintaining in effect a bond issued by a surety acceptable to
the Lender, in an amount equal to the greater of (i) the amount of a required
deposit under clause (A) above and (ii) the amount required by the surety or by
the court in order to obtain a court order staying the foreclosure of the lien
pending resolution of the dispute, and releasing the lien of record. The
proceeds of such a bond must be payable directly to the Lender or as otherwise
provided by law. The surety issuing such a bond must be acceptable to the Lender
in its sole discretion. After such a deposit is made or bond issued, the
Borrower shall promptly commence the contest of the lien and continuously pursue
that contest in good faith and with reasonable diligence. If the contest of the
related Imposition or lien is unsuccessful, any deposits or bond proceeds shall
be used to pay the Imposition or to satisfy the obligation from which the lien
has arisen. Any surplus shall be refunded to the Borrower.

13.

Due on Transfer or Encumbrance

Upon the sale or transfer of any portion of the Real Property or any other
conveyance, transfer or vesting of any direct or indirect interest in the
Borrower, the Related Borrower, the Key Principal or the Property, including (i)
the direct or indirect transfer of, or the granting of a security interest in,
the ownership of the Borrower or the Related Borrower or the voting rights in
the Borrower or the Related Borrower, (ii) any encumbrance (other than a
Permitted Encumbrance) of the Real Property (unless the Borrower contests the
encumbrance in compliance with Section 12) and (iii) the lease, license or
granting of any security interest in the Personal Property, the Indebtedness
shall, at the Lender’s option, become immediately due and payable upon Notice to
the Borrower, unless the sale, conveyance, transfer or vesting is a Permitted
Transfer or is permitted by Subsection 8.7.

14.

Due-on-Sale Exceptions

The following transfers and encumbrances shall constitute Permitted Transfers:

 

14.1

Permitted Transfer to an Approved Purchaser

The Borrower shall have the right, on one occasion during the term of the Loan,
to sell or transfer (i) interests aggregating to greater than a forty-nine
percent (49%) interest in the Key Principal to one or more affiliated entities
or person, or (ii) the Property and the Related Parcel in a transaction approved
by the Lender. The Lender agrees that such a transfer shall be a Permitted
Transfer if the following conditions are satisfied:

 

(a)

No Default

No Default shall exist, and no act, omission or circumstance shall exist which,
if uncured following Notice and the passage of time, would become a Default.

 

(b)

Request and Supporting Materials

The Lender shall receive a written request for its approval at least sixty (60)
days before the proposed transfer. The request shall specify the identity of the
proposed transferee and the purchase price and other terms of the transaction,
shall include a copy of the proposed

34

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

contract of sale, and shall be accompanied by the financial statements, tax
returns, and organizational documents of the proposed transferee and its
principals.

 

(c)

New Borrower Underwriting Criteria

The ownership structure, financial strength, credit history and demonstrated
property management expertise of the proposed transferee, its principals, and
any proposed Replacement Carveout Obligor(s) (as defined below) shall be
satisfactory to the Lender in its sole discretion. If the proposed transfer
shall include transferring the Property and the Related Parcel into multiple
proposed transferees, all such proposed transferees shall be under the Legal
Control of one person or ownership group with identical ownership
interests.  The Lender expressly reserves the right to withhold its approval of
the proposed transfer if the proposed transferee or any of its principals is or
has been the subject of any bankruptcy, insolvency, or similar proceeding.

 

(d)

Assumption Agreement

Under the terms of the proposed transfer, the proposed transferee shall assume
the Loan, without modification, under the terms of an assumption agreement and
additional documentation satisfactory to the Lender in form and substance. Under
the assumption agreement, the transferee shall provide a representation as to
the purchase price paid for the Real Property.

 

(e)

Liability for Carveout Obligations

The following terms shall govern liability for accrued and future Carveout
Obligations:

 

(i)

The assuming party or parties (individually and collectively, the “New
Borrower”) and one or more replacement carveout obligors (individually and
collectively, the “Replacement Carveout Obligor”) shall assume liability for
accrued and future Carveout Obligations relating to environmental matters and
for all Carveout Obligations that arise in connection with or after the
assumption of the Loan.

 

(ii)

The Borrower, the Related Borrower and the Carveout Obligor shall be released
from liability for Carveout Obligations that arise after the date of the
assumption of the Loan.

 

(f)

Guarantee

Under the terms of the assumption agreement and additional documentation,
liability under the Guarantee, if then in effect, shall be assumed by an entity
or entities that will have Legal Control of the Real Property following the
transfer (the “Replacement Guarantor”). The Replacement Guarantor shall have
been approved by the Lender.

 

(g)

Title Insurance Endorsement

The Borrower shall agree to provide an endorsement to the Lender’s mortgagee
title insurance policy, insuring the continued validity and priority of the
Mortgage and the Related Mortgage following the assumption.

 

(h)

Assumption Fee

The Lender shall receive an assumption fee of one percent (1%) of the
outstanding balance of the Loan, and the Borrower shall agree to reimburse the
Lender’s out-of-pocket expenses incurred in connection with the proposed
transfer, including title updates and endorsement

35

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

charges, recording fees, any applicable taxes and attorneys’ fees, regardless of
whether the transfer is consummated.

 

(i)

Related Loans

Unless the Real Property shall have been released from the Loan pursuant to the
terms and provisions of the Loan Agreement, the Related Borrower shall have
simultaneously exercised its rights under Subsection 14.1 of the Related
Mortgage so that the New Borrower of the Loan and the borrower of the Related
Loan shall be under identical ownership, and shall have assumed all obligations
under the Loan Agreement.

 

14.2

Permitted Transfers of Certain Passive Interests Reaching 20% Threshold

Any transfer of direct or indirect interests in the Borrower or the Related
Borrower (i) which would result in a Person that held less than twenty percent
(20%) interest in the Borrower or Related Borrower as of the Effective Date
holding twenty percent (20%) or more direct or indirect interests in the
Borrower or Related Borrower, and (ii) that meets the requirements of this
Subsection (a “Qualified Passive Interest Transfer”) shall be a Permitted
Transfer, and no transfer fee, assumption fee, processing fee or document review
fee shall be charged in connection with the transfer. The requirements are the
following:

 

(a)

Notice

The Borrower shall deliver advance notice of the proposed transfer, together
with evidence reasonably satisfactory to the Lender that the proposed transfer
would meet the requirements of this Subsection. Such evidence shall include a
narrative description and detailed pre- and post- transfer organizational charts
of the Borrower.

 

(b)

Absence of Default

No Default shall exist at the time of the transfer.

 

(c)

Absence of Violation

The proposed transfer shall not result in any violation of the covenants of the
Loan Documents relating to the management of the Real Property, applicable legal
requirements relating to OFAC and Legal Control of the Borrower and the Related
Borrower.

 

(d)

Legal Control

The Carveout Obligor shall, after the transfer, remain the Key Principal.

 

(e)

Related Loans

Unless the Real Property shall have been released from the Loan pursuant to the
terms and provisions of the Loan Agreement, the Related Borrower shall have
simultaneously exercised its rights under Subsection 14.2 of the Related
Mortgage so as to keep identical ownership and control of the Borrower and the
Related Borrower.

 

14.3

Permitted Transfers of Certain Passive Interests Below 20% Threshold

Any transfer of direct or indirect interests in the Borrower or the Related
Borrower (i) which would result in either (A) a Person that held less than
twenty percent (20%) interest in the Borrower or Related Borrower as of the
Effective Date holding less than twenty percent (20%) direct or indirect
interests in the Borrower or Related Borrower, or (B) a Person that held an
interest in the Borrower or Related Borrower in excess of twenty percent (20%)
as of the Effective Date holding additional interests in the Borrower or Related
Borrower, and (ii) that meets the requirements of this

36

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

Subsection (also, a “Qualified Passive Interest Transfer”) shall be a Permitted
Transfer, and no transfer fee, assumption fee, processing fee or document review
fee shall be charged in connection with the transfer. The requirements are the
following:

 

(a)

Notice

The Borrower shall deliver evidence reasonably satisfactory to the Lender
annually as and when required under Subsection 6.22 of this Mortgage that the
proposed transfer would satisfied the requirements of this Subsection. Such
evidence shall include a narrative description and detailed pre- and post-
transfer organizational charts of the Borrower.

 

(b)

Absence of Default

No Default shall exist at the time of the transfer; provided, however, in
connection with GTJ REIT, Inc., a Maryland corporation, (i) the transfer of
shares representing ownership of GTJ REIT, Inc. shall not be subject to this
subparagraph (b), and (ii) the requirement in subparagraph (a) shall be
satisfied by delivering to the Lender a list of current shareholders from the
stock transfer agent as and when required thereunder.

 

(c)

Absence of Violation

The proposed transfer shall not result in any violation of the covenants of the
Loan Documents relating to the management of the Real Property, applicable legal
requirements relating to OFAC and Legal Control of the Borrower and the Related
Borrower.

 

(d)

Legal Control

The Carveout Obligor shall, after the transfer, remain the Key Principal.

 

(e)

Related Loans

Unless the Real Property shall have been released from the Loan pursuant to the
terms and provisions of the Loan Agreement, the Related Borrower shall have
simultaneously exercised its rights under Subsection 14.3 of the Related
Mortgage so as to keep identical ownership and control of the Borrower and the
Related Borrower.

 

14.4

Permitted Transfer of Advisor

The Borrower and the Related Borrower shall have the right, from time to time
during the term of the Loan and the Related Loan, without the payment of any
transfer fee, assumption fee, processing fee, document review fee or premium to
the Lender, to change any investment advisor of the Borrower, the Related
Borrower or the Key Principal without the consent of, or notice to, the Lender.

 

14.5

Permitted Pledge of WU Shares

The Borrower hereby represents and warrants to the Lender that the Units (as
defined in this Subsection 14.5) are not units required for the Key Principal’s
Legal Control of the Borrower.  Based solely on this representation and
warranty, the Lender hereby acknowledges and consents to the existing pledge of
the Units to Zee Bridge Funding. For purposes of this Subsection 14.5, “Units”
means, collectively, the (i) 2,252 Common Units owned by Jeffrey Wu in GTJ
Realty, LP, a Delaware limited partnership (the “Single Member”); (ii) 19,371
Class B Units owned by Jeffrey Wu in the Single Member; and (iii) 2,699 Class B
Units owned by Wu Family 2012 Gift Trust.

37

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

14.6

Transaction Costs

The Borrower shall pay all out-of-pocket expenses incurred by the Lender in the
review and processing of a proposed or completed Permitted Transfer regardless
of whether the Permitted Transfer is carried out.

15.

Notice of Assignment of Leases and Rents

Under the Absolute Assignment of Leases and Rents, the Borrower has assigned to
the Lender, and to its successors and assigns, all of the Borrower’s right and
title to, and interest in, the Leases, including all rights under the Leases and
all benefits to be derived from them. The rights assigned include all authority
of the Borrower to modify or terminate Leases, or to exercise any remedies, and
the benefits assigned include all Rents. This assignment is present and
absolute, but under the terms of the Absolute Assignment of Leases and Rents,
the Lender has granted the Borrower a conditional license to collect and use the
Rents, and to exercise the rights assigned, in a manner consistent with the
Obligations, all as more particularly set forth in the Absolute Assignment of
Leases and Rents. The Lender may, however, terminate the license by written
Notice to the Borrower on certain conditions set forth in the Absolute
Assignment of Leases and Rents.

16.

Acceleration

If a Default exists and is continuing, the Lender may, at its option, declare
the unpaid principal balance of the Note and the Related Note to be immediately
due and payable, together with all accrued interest on the Indebtedness and the
Related Indebtedness, all costs of collection (including reasonable attorneys’
fees and expenses) and all other charges due and payable by the Borrower under
the Note, the Related Note or any other Loan Document. If the subject Default
has arisen from a failure by the Borrower to make a regular monthly debt service
payment, the Lender shall not accelerate the Indebtedness unless the Lender
shall have given the Borrower a cure period of at least three (3) Business Days
following Notice of its intent to do so.

If the subject Default is curable and non-monetary in nature, the Lender shall
exercise its option to accelerate only by giving Notice of acceleration to the
Borrower. The Lender shall not give any such Notice of acceleration until (a)
the Borrower has been given any required Notice of the prospective Default and
(b) any applicable cure period has expired.

Except as expressly described in this Section, no notice of acceleration shall
be required in order for the Lender to exercise its option to accelerate the
Indebtedness in the event of Default.

17.

Rights of Entry and to Operate

 

17.1

Entry on Real Property

If a Default exists, the Lender may, to the extent permitted by law, enter upon
the Real Property and take exclusive possession of the Real Property and of all
books, records and accounts, all without Notice and without being guilty of
trespass, but subject to the rights of tenants in possession under the Leases.
If the Borrower remains in possession of all or any part of the Property after
Default and without the Lender’s prior written consent, the Lender may, without
Notice to the Borrower, invoke any and all legal remedies to dispossess the
Borrower.

 

17.2

Operation of Real Property

Following Default, the Lender may hold, lease, manage, operate or otherwise use
or permit the use of the Real Property, either itself or by other Persons, firms
or entities, in such manner, for such time and upon such other terms as the
Lender may deem to be prudent under the circumstances (making such repairs,
alterations, additions and improvements thereto and taking any and all other

38

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

action with reference thereto, from time to time, as the Lender deems prudent),
and apply all Rents and other amounts collected by the Lender in accordance with
the provisions of the Absolute Assignment of Leases and Rents.

18.

Receivership

Following Default, the Lender may apply to a court of competent jurisdiction for
the appointment of a receiver of the Property, ex parte without Notice to the
Borrower, whether or not the value of the Property exceeds the Indebtedness,
whether or not waste or deterioration of the Real Property has occurred, and
whether or not other arguments based on equity would justify the appointment.
With knowledge and for valuable consideration, the Borrower irrevocably consents
to such an appointment. Any such receiver shall have all the rights and powers
customarily given to receivers in New Jersey, including the rights and powers
granted to the Lender by this Mortgage, the power to maintain, lease, operate,
market and sell the Real Property on terms approved by the court, and the power
to collect the Rents and apply them to the Indebtedness or otherwise as the
court may direct. Once appointed, a receiver may at the Lender’s option remain
in place until the Indebtedness has been paid in full.

19.

Foreclosure

Upon Default, the Lender may immediately proceed to foreclose the lien of this
Mortgage, against all or part of the Property, or to exercise the power of sale
granted in this Mortgage by judicial or nonjudicial foreclosure to the extent
permitted under the laws of New Jersey, and in accordance with such laws, and
may pursue any other remedy available to commercial mortgage lenders under the
laws of New Jersey.

The Borrower agrees that it is the intention of the Borrower and the Lender that
in the event of a foreclosure or other action to enforce the terms of any or all
of the Loan Documents, and the entry of a judgment in such foreclosure or other
enforcement action (“Judgment”), the Borrower’s obligation to pay the Lender
interest at the Default Rate (as defined in the Note), any taxes, insurance,
premiums or other charges advanced by the Lender, or attorney’s fees or other
costs and expenses incurred by the Lender with respect to any or all of the Loan
Documents, whether paid or incurred before or after the entry of such Judgment,
will not be deemed to have merged into the Judgment and will survive the entry
of such Judgment and continue in full force and effect until all such sums have
been paid in full to the Lender.

20.

Waivers

To the maximum extent permitted by law, the Borrower irrevocably and
unconditionally WAIVES and RELEASES any present or future rights (a) of
reinstatement or redemption (b) that may exempt the Property from any civil
process, (c) to appraisal or valuation of the Property, (d) to extension of time
for payment, (e) that may subject the Lender’s exercise of its remedies to the
administration of any decedent’s estate or to any partition or liquidation
action, (f) to any homestead and exemption rights provided by the Constitution
and laws of the United States and of New Jersey, (g) to notice of acceleration
or notice of intent to accelerate (other than as expressly stated herein), and
(h) that in any way would delay or defeat the right of the Lender to cause the
sale of the Real Property for the purpose of satisfying the Indebtedness. The
Borrower agrees that the price paid at a lawful foreclosure sale, whether by the
Lender or by a third party, and whether paid through cancellation of all or a
portion of the Indebtedness or in cash, shall conclusively establish the value
of the Real Property.

The foregoing waivers shall apply to and bind any party assuming the Obligations
of the Borrower under this Mortgage.

21.

Exculpation Clause and Carveout Obligations

The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to any Obligation against the Borrower except through recourse to the
Property, unless the Obligation from which the

39

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

judgment arises is a Carveout Obligation. The Carveout Obligations include (a)
the obligation to repay any portion of the Indebtedness that arises because the
Lender has advanced funds or incurred expenses in respect of any of the
“Carveouts” (as defined below), (b) the obligation to repay the entire
Indebtedness, if the Lender’s exculpation of the Borrower from personal
liability under this Section has become void as set forth below, (c) the
obligation to indemnify the Lender in respect of its actual damages suffered in
connection with a Carveout, and (d) the obligation to defend and hold the Lender
harmless from and against any claims, judgments, causes of action or proceedings
arising from a Carveout.

 

21.1

The Carveouts

The Carveouts are:

 

(a)

Fraud or material written misrepresentation by the Borrower, the Key Principal,
the Carveout Obligor or any of their respective employees, officers or
directors.

 

(b)

Waste of the Real Property (which shall include damage, destruction or disrepair
of the Real Property caused by a willful act or grossly negligent omission of
the Borrower, but shall exclude ordinary wear and tear in the absence of gross
negligence).

 

(c)

Misappropriation of tenant security deposits (including proceeds of tenant
letters of credit), insurance proceeds or condemnation proceeds.

 

(d)

Failure to turn over to the Lender all tenant security deposits and tenant
letters of credit required to be held by the Borrower under the terms of the
Leases of the Real Property on or prior to the date on which the Lender receives
title to the Real Property following the foreclosure of its lien or by delivery
of the deed in lieu of foreclosure except, if applicable, to the extent any such
security deposits were previously applied in accordance with the terms of the
applicable Lease.

 

(e)

Failure to pay property taxes, assessments or other lienable impositions to the
taxing authority prior to their due date or to the Lender to the extent such
Impositions have accrued on the earlier of (i) the date the Lender receives a
Qualified Offer, provided that the Borrower does not default in fulfilling the
terms of an accepted Qualified Offer, and (ii) the date the Lender or its
designee (or a third party purchaser at a foreclosure sale) receives title to
the Real Property following the foreclosure of its lien or by delivery of the
deed in lieu of foreclosure (or such earlier date, the “Cut-Off Date”);
provided, further, that there shall be no liability under this subparagraph if
the Borrower has made required deposits into the Escrow Fund in respect of such
taxes, assessments or impositions and the Lender fails to make payment from the
Escrow Fund.

 

(f)

Failure to maintain insurance coverage that meets the requirements set forth in
the Loan Documents, to the extent of damages arising through the Cut-Off Date,
even if the Lender has accepted coverage furnished by a tenant under a Key Lease
(or any other Person) that does not meet such requirements, and even if the
Lender does not receive insurance proceeds in accordance with the Loan Documents
as the result of conflicting provisions of a Key Lease; provided, however, that
there shall be no liability under this subparagraph if the Borrower has made
required deposits into the Escrow Fund in respect of such insurance coverage and
the Lender fails to make payment from the Escrow Fund.

 

(g)

The cost to the Lender of the forced placement of insurance, as permitted under
the Loan Documents.

40

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(h)

Failure to pay to the Lender all Termination Payments.

 

(i)

Failure to pay to the Lender all Rents, income and profits, net of reasonable
and customary operating expenses, received in respect of a period when the Loan
is in Default.

 

(j)

The actual out-of-pocket expenses of enforcing the Loan Documents following
Default, not including expenses incurred after the Lender has received a
Qualified Offer.

 

(k)

Executing, terminating or amending a Lease of the Real Property in violation of
the Loan Documents.

 

(l)

Any liability of the Borrower under the Environmental Indemnity Agreement.

 

(m)

The Guarantor fails to provide the Lender, within five (5) Business Days of a
Trigger Event, an executed version of the Related Guarantee.

 

21.2

Exculpation Void

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness shall be void without Notice if any of the
following occurs:

 

(a)

The Borrower voluntarily transfers all or any portion of the Property or creates
any material voluntary lien on the Property in violation of the Loan Documents.

 

(b)

The Borrower causes or allows the filing of an involuntary bankruptcy petition
under Title 11 of the United States Code in collusion with creditors other than
the Lender.

 

(c)

The Borrower files a voluntary petition for reorganization under Title 11 of the
United States Code (or under any other present or future law, domestic or
foreign, relating to bankruptcy, insolvency, reorganization proceedings or
otherwise similarly affecting the rights of creditors), and such Borrower has
not made a Qualified Offer prior to the filing.

 

(d)

After the Lender accepts a Qualified Offer, the Borrower defaults in fulfilling
the terms of the accepted Qualified Offer.

22.

Security Agreement and Fixture Filing

 

22.1

Definitions

“Accounts” shall have the definition assigned in the UCC.

“Bank” shall have the definition assigned in the UCC.

“Chattel Paper” shall have the definition assigned in the UCC.

“Deposit Account” shall have the definition assigned in the UCC.

“Document” shall have the definition assigned in the UCC.

“Equipment” shall have the definition assigned in the UCC.

“Financing Statements” shall have the definition assigned in the UCC.

“General Intangibles” shall have the definition assigned in the UCC.

“Goods” shall have the definition assigned in the UCC. “Goods” include all
detached Fixtures, items of Personal Property that may become Fixtures, property
management files, accounting books

41

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

and records, reports of consultants relating to the Real Property, site plans,
test borings, environmental or geotechnical surveys, samples and test results,
blueprints, construction and shop drawings, and plans and specifications.

“Instrument” shall have the definition assigned in the UCC.

“Investment Property” shall have the definition assigned in the UCC.

“Letter of Credit” shall have the definition assigned in the UCC.

“Letter-of-Credit Rights” shall have the definition assigned in the UCC.

“Money Collateral” means all money received in respect of Rents.

“Personal Property” means Accounts, Chattel Paper, Deposit Accounts, Documents,
Equipment, General Intangibles, Goods, Instruments, Investment Property,
Letter-of-Credit Rights, Letters of Credit, and Money Collateral, all as now
owned or hereafter acquired by the Borrower.

“Proceeds” shall have the definition assigned in the UCC.

“UCC” means the Uniform Commercial Code as adopted in  Delaware, provided,
however, that if by reason of mandatory provisions of law, the perfection or
priority of the Lender’s security interest in any of the Personal Property are
governed by the Uniform Commercial Code as in effect in another jurisdiction,
“UCC” shall mean, as to the related Personal Property, the UCC as in effect in
such other jurisdiction.

 

22.2

Creation of Security Interest

This Mortgage shall be self-operative and shall constitute a security agreement
pursuant to the provisions of the UCC with respect to the Personal Property. The
Borrower, as debtor, hereby grants the Lender, as secured party, for the purpose
of securing the Indebtedness, a security interest in the Borrower’s interest in
all Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Investment Property, Letter-of-Credit Rights,
Letters of Credit, and Money Collateral, and in the accessions, additions,
replacements, substitutions and Proceeds of any of the foregoing items of
collateral arising from or relating to the Real Property. Upon Default, the
Lender shall have the rights and remedies of a secured party under the UCC as
well as all other rights and remedies available at law or in equity, and, at the
Lender’s option, the Lender may also invoke the remedies provided elsewhere in
this Mortgage as to such Property. The Borrower and the Lender agree that the
rights granted to the Lender as secured party under this Section 22 are in
addition to rather than a limitation on any of the Lender’s other rights under
this Mortgage with respect to the Property.

 

22.3

Filing Authorization

The Borrower irrevocably authorizes the Lender to file, in the appropriate
locations for filings of UCC financing statements in any jurisdictions as the
Lender in good faith deems appropriate, such financing statements and amendments
as the Lender may require in order to perfect or continue this security
interest, or in order to prevent any filed financing statement from becoming
misleading or from losing its perfected status. The Borrower irrevocably
authorizes the Lender to file such financing statements describing the
collateral as “all of the Debtor’s personal property” or “all of the Debtor’s
assets.”

 

22.4

Additional Searches and Documentation

The Borrower shall provide to the Lender upon request, certified copies of any
searches of UCC records deemed necessary or appropriate by the Lender to confirm
the first-priority status of its

42

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

security interest in the Personal Property, together with copies of all
documents or records evidencing security interests disclosed by such searches.

 

22.5

Costs

The Borrower shall pay all filing fees and costs and all reasonable costs and
expenses of any record searches (or their continuations) as the Lender may
require.

 

22.6

Representations, Warranties and Covenants of the Borrower

 

(a)

Ownership of the Personal Property

All of the Personal Property is, and shall during the term of the Loan continue
to be, owned by the Borrower, and is not the subject matter of any lease,
control agreement or other instrument, agreement or transaction whereby any
ownership, security or beneficial interest in the Personal Property is held by
any person or entity other than the Borrower, subject only to (1) the Lender’s
security interest, (2) the rights of tenants occupying the Property pursuant to
Leases approved by the Lender, and (3) the Permitted Encumbrances. All Equipment
directly related to the major electrical, HVAC and mechanical systems is owned
by the Borrower free and clear of equipment leases or security interests of
lenders other than the Lender.

 

(b)

No Other Identity

The Borrower represents and warrants that the Borrower has not used or operated
under any other name or identity for at least five (5) years. The Borrower
covenants and agrees that Borrower will furnish Lender with notice of any change
in its name, form of organization, or state of organization within thirty (30)
days prior to the effective date of any such change.

 

(c)

Location of Equipment

All Equipment is located upon the Land.

 

(d)

Removal of Goods

The Borrower will not remove or permit to be removed any item included in the
Goods from the Land, unless the same is replaced immediately with unencumbered
Goods (1) of a quality and value equal or superior to that which it replaces and
(2) which is located on the Land. All such replacements, renewals, and additions
shall become and be immediately subject to the security interest of this
Mortgage.

 

(e)

Proceeds

The Borrower may, without the Lender’s prior written consent, dispose of Goods
in the ordinary course of business, provided that, following the disposition,
the perfection of the Lender’s security interest in the Proceeds of the
disposition will continue under § 9-315 (d) of the UCC. The Borrower shall not,
without the Lender’s prior written consent, dispose of any Personal Property in
any other manner, except in compliance with Paragraph (d) of this Subsection
22.6.

 

22.7

Fixture Filing

This Mortgage constitutes a financing statement filed as a fixture filing in the
Official Records of the Clerk and Recorder of Morris County, New Jersey, with
respect to any and all fixtures comprising Property. The “debtor” is GWL 20 East
Halsey LLC, organized under Delaware law; the “secured party” is Transamerica
Life Insurance Company, an Iowa corporation; the collateral

43

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

is as described in Subsection 22.2 above and the granting clause of this
Mortgage; and the addresses of the debtor and secured party are the addresses
stated in Subsection 25.13 of this Mortgage for Notices to such parties. The
organizational identification number of the debtor is 5506314. The owner of
record of the Real Property is GWL 20 East Halsey LLC, a Delaware limited
liability company. The Borrower acknowledges that it has received a copy of this
Mortgage as a fixture filing.

23.

Environmental Matters

 

23.1

Representations

The Borrower represents as follows:

 

(a)

No Hazardous Substances

To the best of the Borrower’s knowledge as a duly diligent property owner, and
except as disclosed in the ESA, no release of any Hazardous Substance has
occurred on or about the Real Property in a quantity or at a concentration level
that (i) violates any Environmental Law, or (ii) requires reporting to any
regulatory authority or may result in any obligation to remediate under any
Environmental Law.

 

(b)

Absence of Mold Contamination

To the best of the Borrower’s knowledge, and except as disclosed in the ESA, the
amount of mold present in the air within the Improvements and the extent of mold
growth on the elements of the Improvements are no greater than normal in
buildings free of moisture intrusion. No mold-related tenant complaint or legal
proceeding relating to the Improvements exists, except as otherwise disclosed to
the Lender in writing.

 

(c)

Compliance with Environmental Laws

The Real Property and its current use and presently anticipated uses comply with
all Environmental Laws, including those requiring permits, licenses,
authorizations, and other consents and approvals.

 

(d)

No Actions or Proceedings

No Governmental Authority or agency has commenced any action, proceeding or
investigation based on any suspected or actual violation of any Environmental
Law on or about the Real Property. To the best of the Borrower’s knowledge as a
duly diligent property owner, no such authority or agency has threatened to
commence any such action, proceeding, or investigation.

 

(e)

No “Major Facility”

No real property owned or occupied by the Borrower and located in New Jersey
(including the Real Property) has been used, is now being used or, without the
prior written consent of the Lender, will in the future be used, as a “Major
Facility”, as such term is defined in N.J.S.A. 58:10-23.11b.

 

(f)

No Lien New Jersey Spill Compensation Fund

No lien has been attached to any revenues or any real or any personal property
owned by the Borrower and located in New Jersey (including the Real Property),
as a result of the administrator of the New Jersey Spill Compensation Fund
expending monies from such fund to pay for “damages” or “Damages,” as
applicable, as that term is used or defined in N.J.S.A. 58:10-23.11g, and/or
“Cleanup and removal costs,” as that term is defined in

44

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

N.J.S.A. 58:10-23.11b, arising from an intentional or unintentional action or
omission by Borrower or any previous owner and/or operator of such real property
resulting in the releasing, spilling, pumping, pouring, emitting, emptying or
dumping of any Hazardous Substances into the waters of New Jersey or onto land
from which it might flow or drain into such waters or into waters outside the
jurisdiction of New Jersey where damage may have resulted to the lands, waters,
fish, shellfish, wildlife, biota, air and other resources owned, managed, held
in trust or otherwise controlled by New Jersey.

 

(g)

Acquisition Compliance

In connection with any purchase of the Property or any other real property
acquired by the Borrower on or after January 1, 1984, the Borrower required that
the seller of such real property (including the Real Property) comply with the
applicable provisions of the New Jersey Industrial Site Recovery Act, formerly
known as the Environmental Cleanup Responsibility Act (N.J.S.A. 13:1K-6 et
seq.), as amended, and the seller did comply with such provisions.

 

23.2

Environmental Covenants

The Borrower covenants as follows:

 

(a)

Compliance with Environmental Laws

The Borrower shall, and the Borrower shall cause all employees, agents,
contractors, and tenants of the Borrower and any other persons present on or
occupying the Real Property to, keep and maintain the Real Property in
compliance with all Environmental Laws. Neither the Borrower nor any of its
employees, agents, contractors, or tenants or any other persons occupying or
present on the Real Property shall use, generate, manufacture, store or dispose
on, under or about the Real Property, or transport to or from the Real Property,
any “Hazardous Substances,” as such term is defined in N.J.S.A. 58:10-23.11b(k).
No other real property in New Jersey that is owned or occupied by the Borrower
shall be used to refine, produce, store, handle, transfer, process or transport
such “Hazardous Substances,” except in the normal course of the Borrower’s
business and in compliance with all applicable laws. If the Department of
Environmental Protection of the State of New Jersey (the “Department”), shall
serve upon the Borrower a directive to remove or arrange for the removal or
discharge of any Hazardous Substances on the Property, the Borrower shall within
fifteen (15) days following receipt of such directive (i) comply with the
directive within the time period provided therein to the satisfaction of the
Department and (ii) provide the Environmental Credit Enhancement (as defined
below) insuring to the Lender a continuing first lien on the Real Property,
notwithstanding the directive as to the Real Property.

 

(b)

Notices, Actions and Claims

The Borrower shall promptly advise the Lender in writing of (i) any notices from
any governmental or quasi-governmental agency or authority of violation or
potential violation of any Environmental Law received by the Borrower, (ii) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened pursuant to any Environmental Law,
(iii) all claims made or threatened by any third party against the Borrower or
the Real Property relating to damage, contribution, cost recovery, compensation,
loss or injury resulting from any Hazardous Substances, and (iv) discovery by
the Borrower of any occurrence or condition on any real property adjoining or in
the

45

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

vicinity of the Real Property that creates a foreseeable risk of contamination
of the Real Property by or with Hazardous Substances.

 

(c)

Future Uses as “Major Facility”

If any real property owned by the Borrower and located in New Jersey (including
the Real Property) is used in the future, with the prior express written consent
of Lender, as a “Major Facility”, then the Borrower will furnish the New Jersey
Department of Environmental Protection with all the information required by
N.J.S.A. 58:10-23.11d1 through 11d17 inclusive with respect to that property.
The Borrower further covenants and agrees that, so long as Borrower owns or
operates any real property located in New Jersey which is used as a “Major
Facility”, the Borrower will duly file or cause to be filed with the Director or
the Division of Taxation in the New Jersey Department of the Treasury, a tax
report or return and will pay or make provision in accordance with and pursuant
to N.J.S.A. 58:10-23.11h.

 

 

(d)

New Jersey Department of Environmental Protection Lien

If there is a lien filed against the Real Property by the New Jersey Department
of Environmental Protection pursuant to and in accordance with the provisions of
N.J.S.A. 58:10-23.11f, as a result of the administrator of the New Jersey Spill
Compensation Fund having expended monies from such fund to pay for “damages” or
“Damages,” as applicable, as that term is used or defined in
N.J.S.A. 58:10-23.11g, and/or “Cleanup and removal costs,” as that term is
defined in N.J.S.A. 58:10-23.11b, arising from an intentional or unintentional
action or omission of the Borrower, resulting in the releasing, spilling,
pumping, pouring, emitting, emptying or dumping of any Hazardous Substances into
the waters of New Jersey or onto lands from which it might flow or drain into
such waters, within 30 days from the date that the Borrower is given notice that
the lien has been placed against the Real Property or within such shorter period
of time if New Jersey has commenced steps to cause the Real Property to be sold
pursuant to the lien, the Borrower will take one of the following actions:

 

 

(i)

Pay the claim and remove the lien from the Real Property.

 

 

(ii)

Furnish one of the following to the Lender (“Environmental Credit Enhancement”):

 

 

(A)

A bond reasonably satisfactory to the Lender and the title company which issued
the title policy accepted by the Lender contemporaneously with the execution and
recordation of this Mortgage, in an amount equal to one hundred twenty-five
percent (125%) of the claim out of which the lien arises.

 

 

(B)

A cash deposit in the amount of the claim out of which the lien arises.

 

 

(C)

Other security reasonably satisfactory to the Lender in an amount sufficient to
discharge the claim out of which the lien arises.

46

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

(e)

Notice of New Jersey Industrial Site; Other

The Borrower hereby agrees that if the provisions of the New Jersey Industrial
Site Recovery Act (N.J.S.A. 13:1K-6 et seq.) become applicable to all or any
portion of the Real Property subsequent to the date of this Mortgage, the
Borrower will give prompt notice to the Lender of such applicability, and the
Borrower will take prompt and all necessary requisite action to ensure full
compliance with such Act. In furtherance and not limitation of the immediately
preceding sentence, if there is a “transfer of ownership or operations” or a
“closing of operations” with respect to an “industrial establishment” (as such
quoted terms are used in the New Jersey Industrial Site Recovery Act, as
amended, “ISRA”) relating to the Borrower or any one or more tenants at the Real
Property, the Borrower shall promptly provide the Lender with:  (i) a “response
action outcome” or a “no further action letter” issued by the New Jersey
Department of Environmental Protection (NJDEP) or by a “licensed site
remediation professional”, as the case may be (as such quoted terms are used in
the New Jersey Site Remediation Reform Act, as amended, “SRRA”); (ii) a
“remedial action workplan” (as such term is used in ISRA) duly and finally
approved by NJDEP or certified by a licensed site remediation professional, as
the case may be; (iii) a “remediation certification” (as such term is used in
SRRA); or (iv) if applicable, a “remediation in progress waiver” (as such term
is used in ISRA).  The engagement of any licensed site remediation professional
with respect to the Real Property shall be subject to the prior written approval
of the Lender. If the Borrower complies with this Subsection by providing a
remedial action workplan pursuant to clause (ii) of the first sentence of this
Subsection, the Borrower shall promptly implement the remedial action workplan
and prosecute the same to completion (or cause the same promptly to be
implemented and prosecuted to completion). The Borrower shall indemnify, defend
and hold harmless the Lender in connection with any claim, judgment, loss,
damage, demand, cost, expense or liability of whatever kind or nature, known or
unknown, contingent or otherwise, directly or indirectly arising out of or
attributable to its obligations under this Subsection.

 

(f)

Compliance with O&M Plans

The Borrower shall manage and operate the Real Property in accordance with the
provisions of any O&M Plans.

 

23.3

The Lender’s Right to Join in Claims

The Lender shall have the right (but not the obligation) to join and participate
in, as a party if it so elects, any legal proceedings or actions initiated in
connection with any Hazardous Substances and to have its related and reasonable
attorneys’ and consultants’ fees paid by the Borrower upon demand.

 

23.4

Indemnification

The Borrower shall be solely responsible for, and shall indemnify, defend, and
hold harmless the Lender and its directors, officers, employees, agents,
successors and assigns, from and against, any claim, judgment, loss, damage,
demand, cost, expense or liability of whatever kind or nature, known or unknown,
contingent or otherwise, directly or indirectly arising out of or attributable
to the use, generation, storage, release, threatened release, discharge,
disposal, or presence (whether prior to or after the Effective Date of this
Mortgage) of Hazardous Substances on, in, under or about the Real Property
(whether by the Borrower, a predecessor in title, any tenant, or any employees,
agents, contractor or subcontractors of any of the foregoing or any third
persons at any time occupying or present on the Real Property), including: (i)
personal injury; (ii) death; (iii) damage

47

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

to property; (iv) all consequential damages; (v) the cost of any required or
necessary repair, cleanup or detoxification of the Real Property, including the
soil and ground water thereof, and the preparation and implementation of any
closure, remedial or other required plans; (vi) damage to any natural resources;
and (vii) all reasonable costs and expenses incurred by the Lender in connection
with clauses (i) through (vi), including reasonable attorneys’ and consultants’
fees; provided, however, that nothing contained in this Section shall be deemed
to preclude the Borrower from seeking indemnification from, or otherwise
proceeding against, any third party including any tenant or predecessor in title
to the Real Property, and further provided that this indemnification will not
extend to matters caused by the Lender's gross negligence or willful misconduct,
or arising from a release of Hazardous Substances which occurs after the Lender
has taken possession of the Real Property, so long as the Borrower has not
caused the release through any act or omission. The covenants, agreements, and
indemnities set forth in this Section shall be binding upon the Borrower and its
heirs, personal representatives, successors and assigns, and shall survive
repayment of the Indebtedness, foreclosure of the Real Property, and the
Borrower’s granting of a deed to the Real Property. Payment shall not be a
condition precedent to this indemnity.  Any costs or expenses incurred by the
Lender for which the Borrower is responsible or for which the Borrower has
indemnified the Lender shall be paid to the Lender on demand, with interest at
the Default Rate from the date incurred by the Lender until paid in full, and
shall be secured by this Mortgage. Without the prior written consent of the
Lender, the Borrower shall not enter into any settlement agreement, consent
decree, or other compromise in respect to any claims relating to Hazardous
Substances. The Lender agrees that it shall not unreasonably delay its
consideration of any written request for its consent to any such settlement
agreement, consent decree, or other compromise once all information, reports,
studies, audits, and other documentation have been submitted to the Lender.

 

23.5

Environmental Audits

If a Default exists, or at any time the Lender has reason to believe that a
release of Hazardous Substances may have occurred or may be likely to occur, the
Lender may require that the Borrower retain, or the Lender may retain directly,
at the sole cost and expense of the Borrower, a licensed geologist, industrial
hygienist or an environmental consultant acceptable to the Lender to conduct an
environmental assessment or audit of the Real Property, the scope of which shall
be within the sole discretion of Lender and may include, without limitation,
soil and groundwater sampling and laboratory analysis. In the event that the
Lender makes a reasonable determination of the need for an environmental
assessment or audit, the Lender shall inform the Borrower in writing that such a
determination has been made and, if requested to do so by the Borrower, give the
Borrower a written explanation of that determination before the assessment or
audit is conducted. The Borrower shall afford any person conducting an
environmental assessment or audit access to the Real Property and all materials
reasonably requested. The Borrower shall pay on demand the cost and expenses of
any environmental consultant engaged by the Lender under this Subsection. The
Borrower shall, at the Lender’s request and at the Borrower’s sole cost and
expense, take such investigative and remedial measures, as the Lender determines
to be necessary to address any condition discovered by the assessment or audit
so that (i) the Real Property shall be in compliance with all Environmental
Laws, (ii) the condition of the Real Property shall not constitute any
identifiable risk to human health or to the environment, and (iii) the value of
the Real Property shall not be affected by the presence of Hazardous Substances.

48

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

24.

Loan Information

 

24.1

Dissemination of Information

In connection with any transfer of the Loan or Participation, the Lender may
forward any documents and information that the Lender now has or acquires in the
future concerning the Loan, including the financial statements of any
Obligor,  and such other information as may be reasonably related to the
Obligors, the Property or the Leases to any transferee or prospective transferee
of the Loan or Participation, or other party involved in the transaction, or to
any of their consultants, attorneys, advisors or other representatives, and the
Borrower waives any legal right it may have to prohibit such disclosure.

 

24.2

Cooperation

The Borrower, any guarantor and any Carveout Obligor shall cooperate with the
Lender in connection with any transfer of the Loan or any Participation. The
Borrower agrees to provide to the Lender or to any persons to whom the Lender
may disseminate such information, at the Lender’s request, financial statements
of Obligors, an estoppel certificate and such other documents as may be
reasonably related to any Obligor, the Property, or the Leases, including,
without limitation, any historical information on the Real Property that is in
the Borrower’s possession or is reasonably obtainable by the Borrower.

 

24.3

Reserves/Escrows

The Lender shall have the right, if required by the transferee of the Loan or
any Participation, to cause funds held by the Lender in escrow or as reserves to
be transferred to deposit or investment accounts at creditworthy financial
institutions, to be held or used in accordance with the Loan Documents.

25.

Miscellaneous

 

25.1

Successors and Assigns

All of the terms of the Loan Documents shall apply to, be binding upon and inure
to the benefit of the heirs, personal representatives, successors and assigns of
the Obligors, or to the holder of the Note, as the case may be.

 

25.2

Survival of Obligations

Each and all of the Obligations shall continue in full force and effect until
the latest of (a) the date the Indebtedness has been paid in full and the
Obligations have been performed and satisfied in full, (b) the last date
permitted by law for bringing any claim or action with respect to which the
Lender may seek payment or indemnification in connection with the Loan
Documents, and (c) the date on which any claim or action for which the Lender
seeks payment or indemnification is fully and finally resolved and, if
applicable, any compromise thereof of judgment or award thereon is paid in full.

 

25.3

Further Assurances

The Borrower, upon the request of the Lender, shall complete, execute,
acknowledge, deliver and record or file such further instruments and do such
further acts as may be necessary to carry out more effectively the purposes of
this Mortgage, to subject any property intended to be covered by this Mortgage
to the mortgage and security interests it creates, to place third parties on
notice of the mortgage and security interests, or to correct any defects which
may be found in any Loan Document.

49

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

25.4

Right of Inspection

The Lender shall have the right from time to time, upon reasonable advance
notice to the Borrower, to enter onto the Real Property for the purpose of
inspecting and reporting on its physical condition, tenancy and operations.

 

25.5

Expense Indemnification

The Borrower shall pay all filing and recording fees, documentary stamps,
intangible taxes, and all expenses incident to the execution and acknowledgment
of this Mortgage, the Note or any of the other Loan Documents, any supplements,
amendments, renewals or extensions of any of them, or any instrument entered
into under Subsection 25.3. The Borrower shall pay or reimburse the Lender, upon
demand, for all costs and expenses, including appraisal and reappraisal costs of
the Property and reasonable attorneys’ and legal assistants’ fees, which the
Lender may incur in connection with enforcement proceedings under the Note, this
Mortgage, or any of the other Loan Documents (including all fees and costs
incurred in enforcing or protecting the Note, this Mortgage, or any of the other
Loan Documents in any bankruptcy proceeding), and attorneys’ and legal
assistants’ fees incurred by the Lender in any other suit, action, legal
proceeding or dispute of any kind in which the Lender is made a party or appears
as party plaintiff or defendant, affecting the Indebtedness, the Note, this
Mortgage, any of the other Loan Documents, or the Property, or required to
protect or sustain this Mortgage. The Borrower shall be obligated to pay (or to
reimburse the Lender) for such fees, costs and expenses and shall indemnify and
hold the Lender harmless from and against any and all loss, cost, expense,
liability, damage and claims and causes of action, including attorneys’ fees,
incurred or accruing by reason of the Borrower’s failure to promptly repay any
such fees, costs and expenses. If any suit or action is brought to enforce or
interpret any of the terms of this Mortgage (including any effort to modify or
vacate any automatic stay or injunction, any trial, any appeal, any petition for
review or any bankruptcy proceeding), the Lender shall be entitled to recover
all expenses reasonably incurred in preparation for or during the suit or action
or in connection with any appeal of the related decision, whether or not taxable
as costs. Such expenses include reasonable attorneys’ fees, witness fees (expert
or otherwise), deposition costs, copying charges and other expenses. Whether or
not any court action is involved, all reasonable expenses, including the costs
of searching records, obtaining title and credit reports, appraisals,
environmental assessments, surveying costs, title insurance premiums, and
reasonable attorneys’ fees, incurred by the Lender that are necessary at any
time in the Lender’s opinion for the protection of its interest or enforcement
of its rights shall become a part of the Indebtedness payable on demand and
shall bear interest from the date of expenditure until repaid at the interest
rate as provided in the Note.

 

25.6

General Indemnification

The Borrower shall indemnify, defend and hold the Lender (together with its
officers, directors and employees) harmless against: (i) any and all claims for
brokerage, leasing, finder’s or similar fees which may be made relating to the
Real Property or the Indebtedness and (ii) any and all liability, obligations,
losses, damages, penalties, claims, actions, suits, costs and expenses
(including the Lender's reasonable attorneys’ fees, costs and expenses, together
with reasonable appellate counsel fees, costs and expenses, if any) of whatever
kind or nature which may be asserted against, imposed on or incurred by the
Lender in connection with the Indebtedness, this Mortgage, the Real Property or
any part thereof, or the operation, maintenance and/or use thereof, or the
exercise by the Lender of any rights or remedies granted to it under this
Mortgage or pursuant to applicable law; provided, however, that nothing herein
shall be construed to obligate the Borrower to indemnify, defend and hold
harmless the Lender from and against any of the foregoing which is imposed on or
incurred by the Lender by reason of the Lender’s willful misconduct or gross
negligence.

50

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

25.7

Recording and Filing

The Borrower shall cause this Mortgage and all amendments, supplements, and
substitutions to be recorded, filed, re-recorded and re-filed in such manner and
in such places as the Lender may reasonably request. The Borrower will pay all
recording filing, re-recording and re-filing taxes, fees and other charges.

 

25.8

No Waiver

No deliberate or unintentional failure by the Lender to require strict
performance by the Borrower of any Obligation shall be deemed a waiver, and the
Lender shall have the right at any time to require strict performance by the
Borrower of any Obligation.

 

25.9

Covenants Running with the Land

All Obligations are intended by the parties to be and shall be construed as
covenants running with the Land.

 

25.10

Severability

The Loan Documents are intended to be performed in accordance with, and only to
the extent permitted by, all applicable Legal Requirements. Any provision of the
Loan Documents that is prohibited or unenforceable in any jurisdiction shall
nevertheless be construed and given effect to the extent possible. The
invalidity or unenforceability of any provision in a particular jurisdiction
shall neither invalidate nor render unenforceable any other provision of the
Loan Documents in that jurisdiction, and shall not affect the validity or
enforceability of that provision in any other jurisdiction. If a provision is
held to be invalid or unenforceable as to a particular person or under a
particular circumstance, it shall nevertheless be presumed valid and enforceable
as to others, or under other circumstances.

 

25.11

Usury

The parties intend that no provision of the Note or the Loan Documents be
interpreted, construed, applied, or enforced so as to permit or require the
payment or collection of interest in excess of the Maximum Permitted Rate. In
this regard, the Borrower and the Lender each stipulate and agree that it is
their common and overriding intent to contract in strict compliance with
applicable usury laws. Accordingly, none of the terms of this Mortgage, the Note
or any of the other Loan Documents shall ever be construed to create a contract
to pay, as consideration for the use, forbearance or detention of money,
interest at a rate in excess of the Maximum Permitted Rate, and the Borrower
shall never be liable for interest in excess of the Maximum Permitted Rate.
Therefore, (a) in the event that the Indebtedness and Obligations are prepaid or
the maturity of the Indebtedness and Obligations is accelerated by reason of an
election by the Lender, unearned interest shall be canceled and, if theretofore
paid, shall either be refunded to the Borrower or credited on the Indebtedness,
as the Lender may elect; (b) the aggregate of all interest and other charges
constituting interest under applicable laws and contracted for, chargeable or
receivable under the Note and the other Loan Documents or otherwise in
connection with the transaction contemplated thereby shall never exceed the
maximum amount of interest, nor produce a rate in excess of the Maximum
Permitted Rate; and (c) if any excess interest is provided for or received, it
shall be deemed a mistake, and the same shall, at the option of the Lender,
either be refunded to the Borrower or credited on the unpaid principal amount
(if any), and the Indebtedness shall be automatically reformed so as to permit
only the collection of the interest at the Maximum Permitted Rate. Furthermore,
if any provision of the Note or any of the other Loan Documents is interpreted,
construed, applied, or enforced, in such a manner as to provide for interest in
excess of the Maximum Permitted Rate, then the parties intend that such
provision automatically shall be deemed

51

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

reformed retroactively so as to require payment only of interest at the Maximum
Permitted Rate. If, for any reason whatsoever, interest paid or received during
the full term of the applicable Indebtedness produces a rate which exceeds the
Maximum Permitted Rate, then the amount of such excess shall be deemed credited
retroactively in reduction of the then outstanding principal amount of the
Indebtedness, together with interest at such Maximum Permitted Rate. The Lender
shall credit against the principal of such Indebtedness (or, if such
Indebtedness shall have been paid in full, shall refund to the payor of such
interest) such portion of said interest as shall be necessary to cause the
interest paid to produce a rate equal to the Maximum Permitted Rate. All sums
paid or agreed to be paid to the Lender for the use, forbearance or detention of
money shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of the applicable
Indebtedness, so that the interest rate is uniform throughout the full term of
such Indebtedness. In connection with all calculations to determine the Maximum
Permitted Rate, the parties intend that all charges be excluded to the extent
they are properly excludable under applicable usury laws, as they from time to
time are determined to apply to this transaction. The provisions of this Section
shall control all agreements, whether now or hereafter existing and whether
written or oral, between the Borrower and the Lender.

 

25.12

Entire Agreement

The Loan Documents contain the entire agreements between the parties relating to
the financing of the Real Property, and all prior agreements which are not
contained in the Loan Documents are terminated. The Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. The Loan Documents may be
amended, revised, waived, discharged, released or terminated only by a written
instrument or instruments executed by the party against whom enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted. Any
alleged amendment, revision, waiver, discharge, release or termination that is
not so documented shall be null and void.

If the Lender and the Borrower agree to change the terms of the Loan, and the
change is a "modification" as defined in New Jersey P.L. 1985, c. 353, N.J.S.A.
46:9-8.1, et seq., this Mortgage shall be subject to, and the Lender shall be
the beneficiary of, the mortgage lien priority provisions of that law. In the
event of a conflict between the immediately preceding sentence and any other
provision of this Mortgage, the immediately preceding sentence shall govern.

 

25.13

Notices

In order for any demand, consent, approval or other communication to be
effective under the terms of this Mortgage, “Notice” must be provided under the
terms of this Subsection. All Notices must be in writing. Notices may be (a)
delivered by hand, (b) transmitted as a pdf attachment by email (with a
duplicate copy sent by first class mail, postage prepaid), (c) sent by certified
or registered mail, postage prepaid, return receipt requested, or (d) sent by
reputable overnight courier service, delivery charges prepaid. Notices shall be
addressed as set forth below:

If to the Lender:

Transamerica Life Insurance Company
c/o AEGON USA Realty Advisors, LLC
6300 C Street SW
Cedar Rapids, Iowa 52499
Attn:  Mortgage Loan Department – 3B-CR
Reference:  Loan #10520104
Email Address:  aamservicing@aegonusa.com

52

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Blank]


53

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

If to the Borrower:

GWL 20 East Halsey LLC
60 Hempstead Avenue, Suite 718
West Hempstead, New York 11552

Attn:  Louis Sheinker
Email Address:  lsheinker@gtjreit.com

With a copy to:

Schiff Hardin LLP

1185 Avenue of the Americas

New York, New York 10036

Attn:  Christine A. McGuinness

Email Address:  cmguinness@schiffhardin.com

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
email will be deemed delivered when a read receipt has been received (provided
receipt has been verified by telephone confirmation or one of the other
permitted means of giving Notices under this Subsection). Mailed Notices shall
be deemed given on the date of the first attempted delivery (whether or not
actually received). The Lender or the Borrower may change its address for Notice
by giving Notice of such change to the other party.

 

25.14

Service of Process

The Borrower hereby appoints Christine McGuinness, Esq. as its agent for receipt
of service of process, at the following address:

Schiff Hardin LLP

1185 Avenue of the Americas, Suite 3000

New York, New York 10035

 

25.15

Counterparts

This Mortgage may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute but one instrument.

 

25.16

Choice of Law

This Mortgage shall be interpreted, construed, applied, and enforced according
to, and will be governed by, the laws of New Jersey, without regard to any
choice of law principle which, but for this provision, would require the
application of the law of another jurisdiction and regardless of where executed
or delivered, where payable or paid, where any cause of action accrues in
connection with this transaction, where any action or other proceeding involving
any of the other Loan Documents are instituted or pending, or whether the laws
of the New Jersey otherwise would apply the laws of another jurisdiction.

 

25.17

Forum Selection

The Borrower agrees that the Lender may determine to initiate an action or
proceeding relating to the Note, this Mortgage, the other Loan Documents, and
any other instruments securing the Note in any state court or United States
District Court where the Property or the Related Parcel is located.  The
Borrower waives any objection that it may now or hereafter have based on venue
and/or forum non conveniens of any such action or proceeding.

54

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

25.18

Sole Benefit

This Mortgage and the other Loan Documents have been executed for the sole
benefit of the Borrower, Guarantor and the Lender and the successors and assigns
of the Lender. No other party shall have rights thereunder or be entitled to
assume that the parties thereto will insist upon strict performance of their
mutual obligations hereunder, any of which may be waived from time to time.
Neither the Borrower nor Guarantor shall have any right to assign any of its
rights under the Loan Documents to any party whatsoever.

 

25.19

Release of Claims

The Borrower hereby RELEASES, DISCHARGES and ACQUITS forever the Lender and its
officers, directors, trustees, agents, employees and counsel (in each case,
past, present or future) from any and all Claims existing as of the Effective
Date (or the date of actual execution hereof by the Borrower, if later). As used
herein, the term “Claim” shall mean any and all liabilities, claims, defenses,
demands, actions, causes of action, judgments, deficiencies, interest, liens,
costs or expenses (including court costs, penalties, attorneys’ fees and
disbursements, and amounts paid in settlement) of any kind and character
whatsoever, including claims for usury, breach of contract, breach of
commitment, negligent misrepresentation or failure to act in good faith, in each
case whether now known or unknown, suspected or unsuspected, asserted or
unasserted or primary or contingent, and whether arising out of written
documents, unwritten undertakings, course of conduct, tort, violations of laws
or regulations or otherwise.

 

25.20

No Partnership

Nothing contained in the Loan Documents is intended to create any partnership,
joint venture or association between the Borrower and the Lender, or in any way
make the Lender a co-principal with the Borrower with reference to the Property.

 

25.21

Payoff Procedures

Subject to the Loan Agreement, if the Borrower pays or causes to be paid to the
Lender all of the Indebtedness, then Lender’s interest in the Real Property
shall cease, and the Lender shall either (a) cancel this Mortgage as provided in
Subsection 25.24 below or (b) assign the Loan Documents and endorse the Note (in
either case without recourse or warranty of any kind) to a takeout lender, upon
payment (in the latter case) of an administrative fee of $2,500 plus all
out-of-pocket expenses incurred by the Lender in connection with such
cancellation or assignment.

 

25.22

Future Advances

Under this Mortgage, “Indebtedness” is defined to include certain advances made
by the Lender in the future. Such advances include any additional disbursements
to the Borrower (unless in connection with another, independent mortgage
financing) and any obligations under agreements which specifically provide that
such obligations are secured by this Mortgage. In addition, “Indebtedness” is
defined to include any amounts advanced to pay Impositions, to cure Defaults, or
to pay the costs of collection and receivership. Accordingly, all such advances
and obligations shall be equally secured with, and shall have the same priority
as, the Indebtedness, and shall be subject to all of the terms and provisions of
this Mortgage. The Borrower shall pay any taxes that may be due in connection
with any such future advance.

 

25.23

Defeasance

This Mortgage is made upon the conditions that if (a) all of the Indebtedness
and Obligations, including all future advances and other future indebtednesses,
obligations and liabilities included therein, are paid and performed in full,
(b) the Borrower reimburses the Lender for any amounts

55

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

the Lender shall have paid in respect of liens, Impositions, prior mortgages,
insurance premiums, repairing or maintaining the Real Property, performing the
Borrower’s obligations under any Lease, performing the Borrower’s obligations
with respect to environmental matters, and for any other advancements hereunder,
and interest thereon, (c) the Borrower fulfills all of the Borrower’s other
Obligations, (d) the Lender has no obligation to extend any further credit to or
for the account of the Borrower, and (e) no contingent liability of the Borrower
secured by this Mortgage then exists, this conveyance shall be null and void
upon the filing by the Lender of the written instrument of termination described
in Subsection 25.24.

 

25.24

Satisfaction

This Mortgage and the Lender’s security interest under this Mortgage in the Real
Property will not be terminated until a written mortgage satisfaction instrument
executed by one of the Lender’s officers is filed for record in the county in
which the Land is located. Except as otherwise expressly provided in this
Mortgage, no satisfaction of this Mortgage shall in any way affect or impair the
representations, warranties, agreements or other obligations of the Borrower or
the powers, rights and remedies of the Lender under this Mortgage with respect
to any transaction or event occurring prior to such satisfaction, all of which
shall survive such satisfaction.

 

25.25

Effective Date

The Effective Date of this Mortgage is intended as a date for the convenient
identification of this Mortgage and is not intended to indicate that this
Mortgage was executed and delivered on that date.

 

25.26

Interpretation

 

(a)

Headings and General Application

The section, subsection, paragraph and subparagraph headings of this Mortgage
are provided for convenience of reference only and shall in no way affect,
modify or define, or be used in construing, the text of the sections,
subsections, paragraphs or subparagraphs. If the text requires, words used in
the singular shall be read as including the plural, and pronouns of any gender
shall include all genders.

 

(b)

Sole Discretion

The Lender may take any action or decide any matter under the terms of this
Mortgage or of any other Loan Document (including any consent, approval,
acceptance, option, election or authorization) in its sole and absolute
discretion, for any reason or for no reason, unless the related Loan Document
contains specific language to the contrary. Any approval or consent that the
Lender might withhold may be conditioned in any way.

 

(c)

Result of Negotiations

This Mortgage and all other Loan Documents result from negotiations between the
Borrower and the Lender and from their mutual efforts. Therefore, it shall be so
construed, and not as though it had been prepared solely by the Lender.

 

(d)

Reference to Particulars

The scope of a general statement made in this Mortgage or in any other Loan
Document shall not be construed as having been reduced through the inclusion of
references to particular items that would be included within the statement’s
scope. Therefore, unless the relevant provision of a Loan Document contains
specific language to the contrary, the term

56

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

“include” shall mean “include, but shall not be limited to” and the term
“including” shall mean “including, without limitation.”

 

25.27

Indebtedness May Exceed Note’s Face Amount

The Borrower’s successors or assigns are hereby placed on Notice that the Note
contains late charge, prepayment and other provisions which may result in the
outstanding principal balance exceeding the face amount of the Note.

 

25.28

Joint and Several Liability

If there is more than one individual or entity executing this Mortgage as the
Borrower, liability of such individuals and entities under this Mortgage shall
be joint and several.

 

25.29

Time of Essence

Time is of the essence of each and every covenant, condition and provision of
this Mortgage to be performed by the Borrower.

 

25.30

Jury Waiver

THE BORROWER AND BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (I)
UNDER THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR (II) ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS MORTGAGE OR ANY OTHER LOAN
DOCUMENT, AND THE BORROWER AND BY ITS ACCEPTANCE HEREOF, THE LENDER, AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A
JURY.

 

25.31

Renewal, Extension, Modification and Waiver

The Lender may enter into a modification of any Loan Document without the
consent of any person not a party to the document being modified. The Lender may
waive any covenant or condition of any Loan Document, in whole or in part, at
the request of any person then having an interest in the Property or in any way
liable for any part of the Indebtedness. The Lender may take, release, or resort
to any security for the Note and the Obligations and may release any party
primarily or secondarily liable on any Loan Document, all without affecting any
liability not expressly released in writing by the Lender.

 

25.32

Cumulative Remedies

Every right and remedy provided in this Mortgage shall be cumulative of every
other right or remedy of the Lender, whether conferred by law or by grant or
contract, and may be enforced concurrently with any such right or remedy. The
acceptance of the performance of any obligation to cure any Default shall not be
construed as a waiver of any rights with respect to any other past, present or
future Default. No waiver in a particular instance of the requirement that any
Obligation be performed shall be construed as a waiver with respect to any other
Obligation or instance.  

 

25.33

No Obligation to Marshal Assets

No holder of any mortgage, security interest or other encumbrance affecting all
or any portion of the Real Property, which encumbrance is inferior to the
mortgage and security interest of this Mortgage, shall have any right to require
the Lender to marshal assets.

57

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

25.34

Transfer of Ownership

The Lender may, without notice to the Borrower, deal with any person in whom
ownership of any part of the Real Property has vested, without in any way
vitiating or discharging the Borrower from liability for any of the Obligations.

 

25.35

Acknowledgment of Receipt

BORROWER HEREBY DECLARES AND ACKNOWLEDGES THAT BORROWER HAS RECEIVED, WITHOUT
CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

25.36

Adjustment of Obligations

If the Borrower’s or the Related Borrower’s obligation to pay the Indebtedness
or the Related Indebtedness becomes subject to avoidance under any fraudulent
transfer law, including Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable laws of New Jersey or any other state, then
the Indebtedness and the Related Indebtedness for which the Borrower or the
Related Borrower will be liable and the amount of the Indebtedness and the
Related Indebtedness for which the Real Property or the Related Parcel, as
applicable, will constitute security will be limited to the largest amount that
would not be subject to avoidance as a fraudulent transfer or conveyance under
such fraudulent transfer laws.  Further, at any time at the Lender’s sole
option, the Lender may record among the applicable land records a complete or
partial termination of the Mortgage or the Related Mortgage, as applicable,
evidencing the Lender’s election to treat such Mortgage or Related Mortgage, as
applicable, as null and void with respect to the Real Property or the Related
Parcel (a “Terminated Parcel”).  The Borrower, at the Lender’s request, must
join in any such termination or partial termination, and the Borrower hereby
irrevocably appoints the Lender as the Borrower’s agent and attorney-in-fact to
execute, deliver and record such termination or partial termination in the
Borrower’s name.  Following any such termination or partial termination, the
Lender may enforce this Mortgage or the Related Mortgage, as applicable, in
accordance with their respective terms as if the Mortgage or the Related
Mortgage, as applicable, had never been executed and delivered as to any
Terminated Parcel.

26.

Guarantee

The Borrower shall cause the Guarantor to deliver to the Lender a fully executed
Guarantee within five (5) Business Days of a Trigger Event. The Guarantee shall
be dated as of the date of the Trigger Event and shall otherwise be in the same
form and substance as the Guarantee attached as Schedule 2.4 to the Closing
Certificate. The Guarantee, if then in effect, shall constitute one of the Loan
Documents and shall be in addition to the obligations of the Guarantor under the
Carveout Guarantee and Indemnity, the Environmental Indemnity and any other Loan
Document to which the Guarantor is a party.

 

 

 

 

 

 

 

 

[SIGNATURE APPEARS ON THE NEXT PAGE]

 




58

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Mortgage to be duly executed
under seal on the date of the acknowledgement of the Borrower’s signature below,
to be effective as of the Effective Date.

 

BORROWER

GWL 20 EAST HALSEY LLC, a Delaware limited liability company

 

By:  GTJ Realty, LP, a Delaware limited partnership, its Sole Member and Sole
Manager

 

By:  GTJ GP, LLC, a Maryland limited liability company, its General Partner

 

By:  GTJ REIT, Inc., a Maryland corporation, its Sole Member and Sole Manager

 

 

By:  /s/ Paul A. Cooper

Paul A. Cooper

Chief Executive Officer

 

 

 

 

 

 

 

[ACKNOWLEDGEMENT APPEARS ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Mortgage, Security Agreement and Fixture Filing]

 

 

 

 

59

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

 

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

 

STATE OF ___________________ )

) ss.

COUNTY OF _________________)

 

I CERTIFY that on March ____, 2020, Paul A. Cooper, personally came before me
and stated to my satisfaction that this person:

 

 

(a)

was the maker of the attached Mortgage, Security Agreement and Fixture Filing;

 

 

(b)

was authorized to and did execute this Mortgage, Security Agreement and Fixture
Filing as the Chief Executive Officer of GTJ REIT, Inc., which is the Sole
Member and Sole Manager of GTJ GP, LLC, the General Partner of GTJ Realty, LP,
the Sole Member and Sole Manager of GWL 20 East Halsey LLC, the entity named in
this instrument; and

 

 

(c)

executed this Mortgage, Security Agreement and Fixture Filing as the act of the
entity named in this instrument.

 

 

________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Mortgage, Security Agreement and Fixture Filing]




60

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 

--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

61

 

Mortgage, Security Agreement & Fixture Filing

GTJ Portfolio, Parsippany, New Jersey
AEGON Loan No. 10520104

 